Case 2:17-md-02785-DDC-TJJ Document 1794-6 Filed 08/08/19 Page 1 of 60




                  Exhibit D
Case 2:17-md-02785-DDC-TJJ Document 1794-6 Filed 08/08/19 Page 2 of 60
   Case 2:17-md-02785-DDC-TJJ Document 1794-6 Filed 08/08/19 Page 3 of 60




       Expert Qualifications

       1.1     Professional Experience

I currently serve as the Executive Medical Director of the American College of Allergy, Asthma
and Immunology and a Clinical Professor of Pediatrics at the Medical College of Georgia at
Augusta University in Augusta, Georgia. I also currently practice as a part time allergist at Good
Samaritan Health Center of Gwinnett in Norcross, Georgia.

As reflected in my curriculum vitae, a copy of which is attached to this report as Appendix A,
during my career, I also have served in the following capacities:

      President of the American College of Allergy, Asthma and Immunology

      Member of the Board of Directors of the World Allergy Organization

      President of the Tennessee Society of Allergy, Asthma and Immunology

      President of the Louisiana Society of Allergy, Asthma and Immunology

      Chief Resident in pediatrics at the University of Tennessee/Le Bonheur Children’s
       Medical Center in Memphis, Tennessee

      Professor of Pediatrics and Medicine at the University of Tennessee Health Sciences
       Center in Memphis, Tennessee

      Head of Pediatric Allergy and Clinical Immunology Training Program at the University
       of Tennessee in Memphis, Tennessee

      Treasurer of the American Board of Allergy and Clinical Immunology

      Private practitioner at Allergy and Asthma Care in Memphis, Tennessee

      Medical Affairs Director, Southeast, Allergy at Merck

      Global Medical Affairs Lead, Respiratory OTC at Pfizer

       1.2     Certifications and Education

I am certified in Allergy and Clinical Immunology by the American Board of Allergy and
Immunology and certified in Pediatrics by the American Board of Pediatrics.

I completed a fellowship in allergy/immunology at Ochsner Medical Foundation in New
Orleans, Louisiana, where I also held a staff position after my fellowship.




                                                1
   Case 2:17-md-02785-DDC-TJJ Document 1794-6 Filed 08/08/19 Page 4 of 60




I received my medical degree from the University of Tennessee Center for Health Sciences in
Memphis, Tennessee, where I was inducted into AOA Honor Society.

I received my BS in Zoology at the University of Georgia in Athens, Georgia, where I was
inducted into Phi Beta Kappa.

       1.3     Publications

I have published more than 120 scientific peer-reviewed articles and presented at more than 500
meetings and seminars throughout the world, including on the topic of anaphylaxis.

In addition, I have served as a member of the editorial boards for the Annals of Allergy, Asthma,
and Immunology, World Allergy Organization Journal, Journal of Asthma, and Allergy and
Asthma Proceedings, Hypersensitivity, Journal of Thoracic Disease, and American Journal of
Rhinology and Allergy. I was a co-editor of Atlas of Allergic Diseases and co-authored a chapter
titled “Anaphylaxis” in Allergic Diseases: Diagnosis and Treatment, 3rd Ed.

My curriculum vitae, attached to this report as Appendix A, lists my publications, including all
publications I have authored in the last ten years.

       1.4     Prior Expert Testimony

I have served as an expert witness in several cases during my career at the request of both
plaintiffs and defendants. In the last four years, I have provided expert testimony in the following
two cases:

       1. Estate of Mary Anne Laird v. Gregory Strothman, M.D., Baptist Healthcare System,
          Inc., and Louisville General Surgery, PLLC, No. 13-CI-00396 (Ga., Jefferson Circuit
          Court, Division 3)

       2. In The Matter Of: Belinda Sandoval v. Lovelace Health System Inc., No. D-412-CV-
          2012-00275 (N.M., Cnty. of San Miguel, 4th Judicial District)




                                                 2
    Case 2:17-md-02785-DDC-TJJ Document 1794-6 Filed 08/08/19 Page 5 of 60




       My Engagement

Robbins, Russell, Englert, Orseck, Untereiner & Sauber LLP retained me to write a report and
provide expert testimony in connection with Mylan Specialty L.P.’s and Mylan Inc.’s
(collectively “Mylan’s”) responses and defenses to the claims made by Plaintiff Sanofi-Aventis
U.S. LLC (“Sanofi”). My opinions, as set forth below, address anaphylaxis and its treatment,
including various products used in the treatment of anaphylaxis. In performing my analysis, I
considered the materials cited in this report, which are listed in the Materials Consider listed at
Appendix B. I also have based my analysis on my more than 30 years of experience in evaluating
and treating patients, both children and adults, for anaphylaxis, my medical training and other
experience listed above. I am being compensated for my work on this matter at a rate of $600 per
hour, and this payment is not contingent on my findings or on the outcome of this case.

       Definition of Anaphylaxis and Physiological Response

Anaphylaxis is an acute, life-threatening systemic allergic reaction associated with different
mechanisms, triggers, clinical presentations and severity.1 During the acute response, the body is
flooded with a variety of biochemical mediators (histamine, leukotrienes, etc.) from the immune
system that physiologically are released in response to an allergen.2

       3.1     Signs and Symptoms

The signs and symptoms of anaphylaxis can vary in presentation. They may include hives and
flushing of the skin, swelling of the lips, cheeks, eyelids, tongue, and upper airway and
constriction of the bronchial airways leading to wheezing, a drop in oxygen saturation,
tachycardia, hypotension, diaphoresis, dizziness and fainting.3 Anaphylaxis also can cause death.

The following figure (Figure 1) describes the specific symptoms that can be seen in anaphylaxis,
organized according to the various body systems involved in an anaphylactic reaction. By most




1
 H.A. Sampson et al., Symposium on the Definition and Management of Anaphylaxis: A
Summary Report, 115(3) J. ALLERGY & CLINICAL IMMUNOLOGY 584, 588-89 (2005).
2
 See, e.g., id. at 585 (“When mast cells/basophils are activated, several well-characterized
mediators are released (eg, histamine and tryptase).”); P. Lieberman et al., Anaphylaxis—A
Practice Parameter Update 2015, 120 ANNALS OF ALLERGY, ASTHMA & IMMUNOLOGY 341,
346-353 (2015); Stephen F. Kemp et al., Epinephrine: The Drug of Choice for Anaphylaxis—A
Statement of the World Allergy Organization, 63(8) WORLD ALLERGY ORG. J. S18, S20 (2008).
3
  H.A. Sampson et al., Symposium on the Definition and Management of Anaphylaxis: A
Summary Report, 115(3) J. ALLERGY & CLINICAL IMMUNOLOGY 584,587 tbl. I (2005) (listing
clinical signs and symptoms of anaphylaxis).


                                                3
      Case 2:17-md-02785-DDC-TJJ Document 1794-6 Filed 08/08/19 Page 6 of 60




definitions, if at least two body systems are affected, then the patient has anaphylaxis.4 In other
words, one does not have to have every body system involved to be labelled anaphylaxis.5

                Figure 1: Human Body and Body System Involvement In Anaphylaxis6




The skin is most commonly affected, with around 90% of patients experiencing hives or feeling
flushed and hot.7 Respiratory symptoms occur in approximately 70% of people experiencing
anaphylaxis.8 Along with cardiovascular symptoms, which occur in about 25% of cases,
respiratory symptoms present the greatest danger.9 If an anaphylactic reaction does prove fatal, it




4
    Id. at tbl. II.
5
    Id. at 584-591.
6
 Anaphylaxis Symptoms, ALLERGIES AND HEALTH (2016),
https://www.allergiesandhealth.com/anaphylaxis/symptoms.
7
    Id.
8
    Id.
9
    Id.


                                                  4
      Case 2:17-md-02785-DDC-TJJ Document 1794-6 Filed 08/08/19 Page 7 of 60




is usually due to either shock, where the blood pressure drops massively, or asphyxiation due to
swelling of the throat.10

The following graphic (Figure 2) illustrates the immunologic reaction that occurs during
anaphylaxis. Anaphylaxis is typically mediated through an antibody called IgE.11 On first
exposure to an antigen like peanut, a person’s immune system may process that antigen which
leads to B cells, a type of lymphocyte, to produce IgE to the antigen.12 This IgE binds to mast
cells and basophils throughout the body.13 When the person is re-exposed to the antigen, it then
binds to the IgE on the mast cells and basophils, and these cells rupture and release hundreds of
biochemical mediators.14 These mediators, such as histamine, leukotrienes, and others, cause the
symptoms of anaphylaxis.15

                     Figure 2: Immunologic Mechanism of Anaphylaxis16




10
     Id.
11
  Stephen Galli & Mindy Tsai, IgE and Mast Cells in Allergic Disease, 18 NATURE MED. 693,
693-704 (2012).
12
     Id.
13
  Id.; Allergic Reactions, ANESTHESIA KEY (Sept. 18, 2016), https://aneskey.com/allergic-
reactions-2/ (Figure 19.2).
14
  Stephen Galli & Mindy Tsai, IgE and Mast Cells in Allergic Disease, 18 NATURE MED. 693,
693-704 (2012).
15
     Id.
16
   Allergic Reactions, ANESTHESIA KEY (Sept. 18, 2016), https://aneskey.com/allergic-reactions-
2/ (Figure 19.2).


                                                5
      Case 2:17-md-02785-DDC-TJJ Document 1794-6 Filed 08/08/19 Page 8 of 60




           Epidemiology and Triggers for Anaphylaxis

Anaphylaxis prevalence has increased within the last few years.17 This may be due to a marked
increase in allergic sensitization to foods, especially in the pediatric population, as well as due to
an increase in outdoor recreational habits and the availability of new biologic medications.18

Two independent nationwide surveys were done in 2011: (1) A public survey included
unselected adults and (2) a patient survey captured information from household members
reporting a prior reaction to medications, foods, insect stings, or latex and idiopathic reactions in
the previous 10 years.19 For the public survey, the researchers found that 7.7% of adults
(77/1000, 95% CI, 5.7-9.7%) reported a prior anaphylactic reaction.20 The patient survey yielded
a 32% (344/1,059) rate of people reporting a history of anaphylaxis.21

The most common triggers of anaphylaxis seen in the patient survey were medication (34%),
foods (31%) and insect stings (20%).22 Forty-two percent required treatment, with 34% seen in
hospital, 27% self-treating with antihistamines, 10% calling 911, 11% self-administering
epinephrine, and 6.4% receiving no treatment.23 The authors concluded patients were not
adequately equipped to deal with future episodes, indicating the need for public health initiatives
to improve anaphylaxis recognition and treatment.24

Evidence suggests that food-related allergies have increased in the past 20 years, with a
concomitant increase in the risk for anaphylaxis.25 The delayed use of epinephrine has been
identified as a significant feature in several reports of fatal food anaphylaxis.26 There are no




17
  Anne-Marie Irani & Elias G. Akl, Management and Prevention of Anaphylaxis, 4 F1000
FACULTY REV. 1492 (2015).
18
     Id.
19
  R.A. Wood et al., Anaphylaxis in America: The Prevalence and Characteristics of
Anaphylaxis in the United States, 133(2) J. ALLERGY & CLINICAL IMMUNOLOGY 461, 462 (2014).
20
     Id. at 461, 463 tbl. 2.
21
     Id. at 465 tbl. 3.
22
     Id. at 466 tbl. 4.
23
     Id.
24
     Id. at 461.
25
  S.H. Sicherer & F.E.R. Simons, Self-Injectable Epinephrine for First-Aid Management of
Anaphylaxis, 119(3) PEDIATRICS 638, 638-39 (2007).
26
  P.J. Turner et al., Fatal Anaphylaxis: Mortality Rate and Risk Factors, 5(5) J. ALLERGY &
CLINICAL IMMUNOLOGY PRAC. 1169, 1170 (2017).


                                                  6
     Case 2:17-md-02785-DDC-TJJ Document 1794-6 Filed 08/08/19 Page 9 of 60




contraindications for epinephrine use for a life-threatening reaction.27 Even a few minutes’ delay
in the recognition and treatment of anaphylaxis can lead to hypoxia and death.

        Treatment of Anaphylaxis

Standards of practice for the treatment of anaphylaxis are based to a large extent on the best
judgment of experts in the field and clinical experience. Double-blinded placebo-controlled
clinical trials concerning anaphylaxis are not possible due to ethical constraints. Practitioners
often rely on anaphylaxis-related guidelines published by the World Allergy Organization,28
National Institute of Allergy and Infectious Disease-Sponsored Expert Panel on the Diagnosis
and Management of Food Allergy in the United States29 and the Joint Task Force on Practice
Parameters representing the American Academy of Allergy, Asthma and Immunology, the
American College of Allergy, Asthma and Immunology and the Joint Council of Allergy,
Asthma and Immunology.30 Allergists widely regard these guidelines as authoritative.

The standard of practice for first-line treatment of anaphylaxis is an intramuscular (IM) injection
of epinephrine in the lateral thigh.30 This achieves the highest plasma concentration of
epinephrine sooner (average of 8 minutes versus 34 minutes)31 compared to subcutaneously in
the lateral thigh or deltoid region because of superior absorption.32

The pharmacological actions of epinephrine directly counteract the pathophysiologic changes
that occur in anaphylaxis better than any other medication.33 It decreases mediator release from




27
 F.E.R. Simons, Anaphylaxis: Recent Advances in Assessment and Treatment, 124(4) J.
ALLERGY & CLINICAL IMMUNOLOGY 625, 625-636 (2009).
28
 F.E.R. Simons et al., World Allergy Organization Guidelines for the Assessment and
Management of Anaphylaxis, 4(2) WORLD ALLERGY ORG. J. 13 (2011).
29
  J.A. Boyce et al., Guidelines for the Diagnosis and Management of Food Allergy in the United
State: Summary of the NIAID-Sponsored Expert Panel Report, 126(6) J. ALLERGY & CLINICAL
IMMUNOLOGY 1105, 1105-1118 (2010).
30
 F.E.R. Simons et al., World Allergy Organization Guidelines for the Assessment and
Management of Anaphylaxis, 4(2) WORLD ALLERGY ORG. J. 13, 21 (2011).
31
  F.E.R. Simons et al., Epinephrine Absorption in Children with a History of Anaphylaxis,
101(1) J. ALLERGY & CLINICAL IMMUNOLOGY 33, 33-37 (1998).
32
  Id. at 22; P. Lieberman et al., Anaphylaxis—A Practice Parameter Update 2015, 120 ANNALS
OF ALLERGY, ASTHMA & IMMUNOLOGY 341, 341-384 (2015); NATIONAL INSTITUTE OF ALLERGY
AND INFECTIOUS DISEASES, GUIDELINES FOR THE DIAGNOSIS AND MANAGEMENT OF FOOD
ALLERGY IN THE UNITED STATES 27, 29 (2011).
33
 Stephen F. Kemp et al., Epinephrine: The Drug of Choice for Anaphylaxis—A Statement of the
World Allergy Organization, 63(8) WORLD ALLERGY ORG. J. S18, S18-26 (2008).


                                                 7
     Case 2:17-md-02785-DDC-TJJ Document 1794-6 Filed 08/08/19 Page 10 of 60




mast cells, prevents or reverses obstruction to airflow in the upper and lower respiratory tracts,
and prevents or reverses cardiovascular collapse.34

Up to 20% of patients require more than one dose of epinephrine for the treatment of their
anaphylactic reaction.35 Moreover, some patients experience biphasic anaphylaxis, which is a
recurrence of anaphylaxis after appropriate treatment that occurs without any additional exposure
to the allergen.36 Estimates of the incidence of biphasic reactions vary from 1% to 20% of all
anaphylactic reactions.37 Biphasic anaphylaxis can occur anywhere from 1 to 72 hours after the
initial attack.38 The symptoms can be severe, and every episode requires immediate attention,
including the administration of epinephrine.39 Delayed administration of epinephrine appeared to
predispose patients to biphasic events in a retrospective study of 105 children with nonfatal
anaphylaxis, of whom 6 percent had biphasic reactions.40

           5.1   Epinephrine Auto-Injectors

An epinephrine auto-injector (EAI) is a medical device for injecting a fixed dose of epinephrine
through a spring-activated needle. EAIs have been marketed in the United States since
approximately 1980, when EpiPen® (EpiPen) Auto-Injector was introduced. Since that time,
other branded and generic EAIs have been introduced. These include Auvi-Q™, Twinject®,
Adrenaclick®, authorized generic versions of EpiPen Auto-Injector and Adrenaclick, and a Teva
generic version of EpiPen Auto-Injector. Each device injects epinephrine intramuscularly


34
  Ronna Campbell & John M. Kelso, Anaphylaxis: Emergency Treatment, UPTODATE (Nov. 4,
2018), https://www.uptodate.com/contents/anaphylaxis-emergency-treatment (literature review
current through February 2019).
35
   K.M. Jarvinen, Use of Multiple Doses of Epinephrine in Food-Induced Anaphylaxis in
Children, 122(1) J. ALLERGY & CLINICAL IMMUNOLOGY 133, 133-38 (2008) (stating that 19%
require more than one dose); E. Oren et al., Food-Induced Anaphylaxis and Repeated
Epinephrine Treatments, 99(5) ANNALS ALLERGY, ASTHMA & IMMUNOLOGY 429, 429-32 (2007)
(stating that 16% required more than one dose); R.L. Campbell et al., Predictors of Repeat
Epinephrine Administration for Emergency Department Patients with Anaphylaxis, 3(4) J.
ALLERGY & CLINICAL IMMUNOLOGY PRAC. 576, 576-84 (2015) (stating that 8% required more
than one dose).
36
  Daniel Murrell, Everything You Should Know About Biphasic Anaphylaxis, HEALTHLINE
(Nov. 29, 2017), https://www.healthline.com/health/allergies/biphasic-anaphylaxis.
37
  S.E. Scranton et al., Incidence and Characteristics of Biphasic Reactions After Allergen
Immunotherapy, 123(2) J. ALLERGY & CLINICAL IMMUNOLOGY 493, 494 (2009).
38
  Daniel Murrell, Everything You Should Know About Biphasic Anaphylaxis, HEALTHLINE
(Nov. 29, 2017), https://www.healthline.com/health/allergies/biphasic-anaphylaxis.
39
     Id.
40
  J.M. Lee & D.S. Greenes, Biphasic Anaphylactic Reactions in Pediatrics, 106(4) PEDIATRICS
762, 762-64 (2000).


                                                 8
  Case 2:17-md-02785-DDC-TJJ Document 1794-6 Filed 08/08/19 Page 11 of 60




through a needle. These products contain premeasured doses of 0.3 mg of epinephrine for
patients weighing greater than 30 kilograms and 0.15 mg of epinephrine for patients between 15
and 30 kilograms. Recently, a version of Auvi-Q™, with 0.1 mg of epinephrine, became
available for infants and children weighing less than 15 kilograms. All EAIs available in the
United States are sold only in packages with two devices.

Below I describe various EAI devices. Also, because it is critically important that patients
receive training on how to use their EAI devices, I describe how I train patients to use these
products.

               5.1.1 EpiPen Auto-Injector




                               Image Source: https://www.epipen.com/en

EpiPen Auto-Injector was the first EAI, having launched around 1980. EpiPen products are pen-
shaped with a blue cap and an orange tip. Each two-pack of EpiPen products comes with a
training device. When I am teaching patients to use an EpiPen device, I show them on myself
how to use the product. First, I take the trainer out of the case and then I grasp the pen with the
orange tip pointing downward. Then I take off the blue safety cap by pulling straight up. Next, I
place the orange tip against the middle of the outer thigh, and I swing and push the training auto-
injector firmly into my thigh until it “clicks.” I count to 3 slowly and then remove the orange tip
from my thigh.

EpiPen Auto-Injector has built-in needle protection. After injection, the orange cover
automatically extends to ensure the needle is never exposed. I tell the patient to call 911 and get
to the nearest emergency department after using EpiPen devices. I also explain to never touch the
orange tip after the blue safety cap is removed to prevent an accidental injection.




                                                 9
  Case 2:17-md-02785-DDC-TJJ Document 1794-6 Filed 08/08/19 Page 12 of 60




               5.1.2 Authorized Generic to EpiPen Auto-Injector




               Image Source: http://newsroom.mylan.com/2016-12-16-Mylan-Launches-the-
               First-Generic-for-EpiPen-epinephrine-injection-USP-Auto-Injector-as-an-
               Authorized-Generic

In 2016, Mylan launched an authorized generic version of EpiPen Auto-Injector. This product is
identical to the branded EpiPen Auto-Injector, although it does not carry the EpiPen brand name.
The instructions for using the branded and authorized generic versions are the same. Thus, I use
the same training for both devices.

               5.1.3 Auvi-Q™




               Image Source: https://www.npr.org/sections/health-
               shots/2016/10/26/499425541/an-alternative-to-the-epipen-is-coming-back-to-
               drugstores

The Auvi-Q is prism-shaped and has English voice instructions on how to use the device. When I
train patients on how to use the Auvi-Q device, I pull the Auvi-Q trainer out of its outer case.
This starts the voice directions. As the voice says what to do, I demonstrate the use of the Auvi-


                                                    10
  Case 2:17-md-02785-DDC-TJJ Document 1794-6 Filed 08/08/19 Page 13 of 60




Q trainer on myself. Next, I remove the red safety guard, and I place the black end of the training
device against the middle of my outer thigh, then push firmly until I hear a click and hold in
place for 2 seconds.

In an Auvi-Q, the needle automatically retracts after the injection is complete, so the needle will
not be visible after the injection. Auvi-Q includes a 2-second countdown after it is activated, then
the voice instruction will indicate the injection is complete, and to seek emergency medical
attention. As with EpiPen Auto-Injector, I tell the patient to call 911 and get to the nearest
emergency department. Also, I explain to not touch the black base after the red safety guard is
removed to prevent accidental injection.

               5.1.4   Adrenaclick®




               Image Source: https://www.cnbc.com/2017/04/25/kmart-pharmacy-sharply-cuts-
               price-of-adrenaclick-competitor-to-epipen-anti-allergy-device html

The Adrenaclick is a pen-shaped EAI device. As with other EAIs, I demonstrate for patients how
to use an Adrenaclick using a training device. When instructing the patient to use the
Adrenaclick (or the generic version of Adrenaclick discussed below), I instruct the patient to first
remove the Adrenaclick from its case and then to remove grey cap 1 and then grey cap 2. Once
gray cap 1 is removed, a red tip is exposed. Then the patient should press the red tip down hard
on the outer thigh until the needle pierces the skin. I then count to 10 as I hold the trainer in the
thigh and then remove it. I explain that the patient will then see the needle exposed and needs to
be careful in discarding by placing the Adrenaclick, needle first, back in its case. As with all
devices after use, I instruct patients to call 911 and get to the nearest emergency department.




                                                  11
     Case 2:17-md-02785-DDC-TJJ Document 1794-6 Filed 08/08/19 Page 14 of 60




              5.1.5   Adrenaclick® Authorized Generic




                            Image Source: https://epinephrineautoinject.com/

There is an authorized generic version of Adrenaclick®, which works the same way as the
branded Adrenaclick® product. Because the instructions for using this product are the same, my
process for training patients on how to use this product is the same as for the branded product.

              5.1.6   Teva Generic Version of EpiPen Auto-Injector




                       Image Source: https://www.tevaepinephrine.com/equivalent

The FDA approved this EAI in August 2018.41 Teva launched the 0.3 mg dose in November
2018. The 0.15 mg dose is not currently available.




41
   FDA Approves First Generic Version of EpiPen, U.S. FOOD & DRUG ADMIN. (Aug. 16, 2018),
https://www.fda.gov/newsevents/newsroom/pressannouncements/ucm617173.htm; Teva’s
Generic Version of EpiPen (Epinephrine Injection, USP) Auto-Injector 0.3 mg Now Available in
Limited Quantity in the United States, TEVA USA (Nov. 27, 2018),
http://news.tevausa.com/mobile.view?c=251945&v=203&d=1&id=2378367.


                                                  12
  Case 2:17-md-02785-DDC-TJJ Document 1794-6 Filed 08/08/19 Page 15 of 60




Unlike the other generic devices discussed above (both the authorized generic to EpiPen Auto-
Injector and the Adrenaclick authorized generic), this generic device does not have the same
instructions for use as its branded counterpart. Rather, there is a difference in activating the
device for use. In particular, the Teva AB-rated generic requires patients to take an additional
step. First, they must remove the yellow cap which covers the orange tip where the needle
injects. Next, they must remove the blue safety cap at the other end, which arms the device and
makes it ready to administer in a manner similar to EpiPen. The remaining steps are the same as
for EpiPen.

               5.1.7   Twinject®




                   Image Source: https://bozzylea.wordpress.com/nut-allergy-medication/

Twinject was approved for the United States market in 2003 and was removed in 2009. Though
it contains two doses of epinephrine, the second dose is by a syringe and needle.
The instructions for use for the first dose administration are as follows:
               Remove caps labeled ‘1’ and ‘2.’ Place rounded red tip against the
               middle of the outer thigh. The needle may be injected through
               clothing. Press down hard until auto-injector fires. Hold in place
               while slowly counting to 10. Remove the Twinject from your
               thigh. Immediately call 911. Never place thumbs, fingers, or hands
               over rounded tip.
               If symptoms have not improved within about 10 minutes after the
               first injection, a second dose is needed. The instructions for the
               second dose are as follows: Unscrew and remove red rounded tip.
               Pull syringe from barrel and slide yellow collar off plunger. Put




                                                   13
     Case 2:17-md-02785-DDC-TJJ Document 1794-6 Filed 08/08/19 Page 16 of 60




                 needle into thigh. Push plunger down all the way. Remove the
                 Twinject from your skin and get emergency help.42
I never prescribed the Twinject due to the fact that the second dose uses a syringe and needle,
which I felt was too difficult for patients to use during a life-threatening anaphylactic reaction.

        5.2      Other Epinephrine Products

EAIs are not the only epinephrine products available in the United States for the treatment of
anaphylaxis. As discussed below, other epinephrine products include prefilled syringes and vials
and syringes.

                 5.2.1    Early Prefilled Syringes

The first products for home use of epinephrine were pre-filled syringes, including Ana-Kit and
Ana-Guard, both of which are no longer available to U.S. consumers. Along with epinephrine in
a syringe, the Ana-Kit also included chlorpheniramine, an antihistamine. Each syringe had 1 ml
of 1:1000 epinephrine. The patient would only inject a partial amount from the syringe
depending on body weight.

                 5.2.2    Symjepi®




      Image Source: https://snacksafely.com/2018/12/symjepi-the-auto-injector-alternative-to-launch-q1-2019/




42
   Twinject Patient Directions for Use, AMEDRA PHARMACEUTICALS (May 2014),
https://www.accessdata.fda.gov/drugsatfda_docs/label/2016/020800s034lbl.pdf.


                                                       14
     Case 2:17-md-02785-DDC-TJJ Document 1794-6 Filed 08/08/19 Page 17 of 60




Symjepi is a pre-filled syringe marketed by Sandoz, a division of Novartis. The FDA approved
Symjepi in September 2018.43 Sandoz launched this product in January 2019.44 According to the
Sandoz press release announcing this launch, Sandoz launched this product as “an affordable,
single-dose, pre-filled syringe alternative to epinephrine auto-injectors.”45 As stated in Sandoz’
press release, the product is “indicated for the emergency treatment of allergic reactions (Type 1)
including anaphylaxis to stinging and biting insects, allergen immunotherapy, foods, drugs,
diagnostic testing substances and other allergens, as well as idiopathic or exercise-induced
anaphylaxis.”46 In addition, I understand that Sandoz is conducting a “phased launch” of this
product, starting with the institutional setting, and following that with a launch in the retail
market.47

As noted above, the Sandoz press release indicates that Sandoz intends for Symjepi to compete
with EAI devices.48 It, however, is not an EAI. This product works differently in that the
insertion of the needle and dispensing of the medication does not occur automatically when it is
activated. Instead, Symjepi works similarly to a syringe that is prefilled with the correct dose of
epinephrine for an adult.49 The needle must be exposed, placed on the anterior-lateral thigh,
inserted into the thigh and the plunger depressed to administer the drug.50 The syringe device has
handles for holding the device while it is placed in the correct site, inserted, plunged and
removed. The device is then withdrawn, and the patient uses one hand to manually slide the
safety guard up until it clicks to cover the needle.

As a pre-filled syringe, Symjepi does not have the same ease of use as an EAI device, but it may
be a suitable alternative to EAI devices depending on the circumstances. For example, it is not
surprising to me that Sandoz is launching the product initially in the institutional setting, where
medical professionals would be present to administer the product. There are also certain patients
for whom the product might be appropriate to prescribe.




43
   Adamis Pharmaceuticals Receives FDA Approval for Its Lower Dose Symjepi Product,
ADAMIS PHARMACEUTICALS (Sept. 27, 2018), http://ir.adamispharmaceuticals.com/news-
releases/news-release-details/adamis-pharmaceuticals-receives-fda-approval-its-lower-dose.
44
   Sandoz Inc. Launches SYMJEPI (Epinephrine) in the US, SANDOZ (Jan. 16, 2019),
https://www.sandoz.com/news/media-releases/sandoz-inc-launches-symjepi-epinephrine-us.
45
     Id.
46
     Id.
47
     Id.
48
     Id.
49
     Id.
50
     Id.


                                                15
     Case 2:17-md-02785-DDC-TJJ Document 1794-6 Filed 08/08/19 Page 18 of 60




               5.2.3   Epinephrine in Vials

Epinephrine is available in multi-dose and single dose vials where the recommended dose can be
drawn up into a syringe and administered IM during anaphylaxis. While it is not practical or
recommended for a patient to self-administer epinephrine using vials and syringes during
anaphylaxis, physicians and other medical professionals routinely treat patients for anaphylaxis
using vials and syringes in medical offices, hospitals, or other institutional settings.

               5.2.4   Epinephrine Products in Development

In June 2018, INSYS Therapeutics announced preliminary results from an early study showing
that its proprietary formulation of epinephrine delivered intranasally had similar bioavailability
to an intramuscular injection of EpiPen Auto-Injector.51 In August 2018, the FDA granted “fast-
track” designation for this product to expedite its potential approval and launch into the market.52

A rapidly dissolving sublingual epinephrine tablet which retains sufficient hardness to withstand
shipping and handling but disintegrates rapidly in less than 15 seconds has been developed. In a
preclinical model, a 40-mg dose had plasma epinephrine concentrations similar to 0.3-mg
intramuscular injections in the thigh.53

Other products that are in the development pipeline include wearable devices that monitor for
anaphylaxis and smaller epinephrine auto-injectors. Wearable devices, if effective and approved
by the FDA, may improve the likelihood of a person always having their epinephrine available
and could be appealing to patients and physicians.54 Windgap Medical is developing a smaller




51
  Steve Duffy, Intranasal Epinephrine for Anaphylaxis Looks Promising in Early Study, MPR
(June 14, 2018), https://www.empr.com/home/news/adenoid-tonsil-removal-may-affect-later-
respiratory-risks/.
52
   FDA Grants INSYS Therapeutics ‘Fast Track’ Designation for Epinephrine Nasal Spray as
Investigational Treatment for Anaphylaxis, GLOBE NEWSWIRE (Aug. 30, 2018, 6:00 PM),
https://www.globenewswire.com/news-release/2018/08/30/1563193/0/en/FDA-Grants-INSYS-
Therapeutics-Fast-Track-Designation-for-Epinephrine-Nasal-Spray-as-Investigational-
Treatment-for-Anaphylaxis.html.
53
   M.M. Rawas-Qalaji, F.E.R. Simons, K.J. Simons, Sublingual epinephrine tablets versus
intramuscular injection of epinephrine: dose equivalence for potential treatment of anaphylaxis,
J. ALLERGY & CLINICAL IMMUNOLOGY (2006).
54
  Zina Bacha, A Wearable Device to Prevent Premature Deaths from Allergic Reactions,
STRAMMER (Dec. 26, 2018), https://strammer.com/en/wearable-epinephrine-auto-injector/.


                                                16
     Case 2:17-md-02785-DDC-TJJ Document 1794-6 Filed 08/08/19 Page 19 of 60




auto-injector platform that stores the epinephrine as a dry powder until it is activated for an
injection. This product may extend shelf-life and improve temperature stability.55

Any of these future epinephrine products could dramatically change the prescribing habits of
clinicians with a major shift away from the present-day epinephrine auto-injectors.

          5.3      Potential for Over-the-Counter EAIs

As Executive Medical Director of the American College of Allergy, Asthma, and Immunology, I
have heard off and on rumbling about the possibility of epinephrine auto-injectors going over-
the-counter. There is a possibility with more generic devices on the market that some company
over the next several years may want to do the studies to move an EAI over-the-counter,
especially with the FDA encouraging more switches from prescription to over-the-counter. Just
as seen when other medications went from prescription to over-the-counter, this could cause a
dramatic shift away from prescription EAIs.
          5.4      Other Products Used in the Treatment of Anaphylaxis

Epinephrine is the gold standard in the management of anaphylaxis.56 Unfortunately, there is still
use of antihistamines and corticosteroids in the initial treatment of this life-threatening
condition.57

Although histamine is involved in anaphylaxis, treatment with antihistamines does not relieve or
prevent all of the pathophysiological symptoms of anaphylaxis, including the more serious
complications such as airway obstruction, hypotension, and shock.58 Additionally, antihistamines
do not act as rapidly as epinephrine; maximal plasma concentrations are reached between 1 and 3
hours for antihistamines compared with less than 10 minutes for intramuscular epinephrine
injection.59 A recent study in Denmark looking at treatment of anaphylaxis in an emergency
department found that epinephrine was administered in 25% of the cases and it was significantly




55
   Windgap Medical Announces Strategic Investment from Molex Ventures, PR NEWSWIRE (Jan.
24, 2019, 10:29 AM), https://www.prnewswire.com/news-releases/windgap-medical-announces-
strategic-investment-from-molex-ventures-300783751.html.
56
 Stephen F. Kemp et al., Epinephrine: The Drug of Choice for Anaphylaxis—A Statement of the
World Allergy Organization, 63(8) WORLD ALLERGY ORG. J. S18, S18-26 (2008).
57
     Id. at S22.
58
     See Paragraph 4.0.
59
 S.M. Fineman et al., Addressing Barriers to Emergency Anaphylaxis Care: From Emergency
Medical Services to Emergency Department to Outpatient Follow-Up, 114(4) ANNALS ALLERGY,
ASTHMA & IMMUNOLOGY 301, 301-305 (2015).


                                                 17
     Case 2:17-md-02785-DDC-TJJ Document 1794-6 Filed 08/08/19 Page 20 of 60




less administered than corticosteroids (83%) and antihistamines (91%).60 Although the study
took place in Denmark, this is consistent with my experience in the United States.61

           Comparison of Auvi-Q and EpiPen

           6.1   Clinical Effectiveness and Safety

I do not believe that Auvi-Q is clinically better than EpiPen. I have used and continue to use both
of these devices in children and adults requiring an epinephrine auto-injector. Both of these
epinephrine auto-injectors give the same dose of epinephrine intramuscularly and should perform
identically in an anaphylactic reaction. As far as I am concerned, it is the efficacy of the product
in controlling anaphylaxis that determines its clinical benefit and both products meet that goal.
I do not consider Auvi-Q inherently a better product for all patients who need to carry an
epinephrine auto-injector. I base my opinion on my experience as a clinician caring for patients
with a risk of anaphylaxis where my major concern with an epinephrine auto-injector is how
effective the device is in controlling an anaphylactic reaction. Both EpiPen and Auvi-Q meet my
goal. There are different attributes with each device, but in my opinion, neither device is head
and shoulders above the other. I could only say a product is superior to another if one
demonstrates improved clinical outcomes over the other. I cannot say that here as there is no data
that I have found in my review of the literature to support such a conclusion.
It is my opinion that not having access to Auvi-Q would not jeopardize the safety of patients if
only EpiPen is available. The Auvi-Q needle retracts into the device, but with the latest version
of EpiPen, the orange needle cover extends over the needle after you remove the device from
your outer thigh, so both devices give projection from accidental needle sticks after use. There
have been reports of lacerations and embedded needles in pediatric patients with EpiPen. These
occurred primarily at a time when the directions for use of EpiPen were to keep the needle in the
thigh for 10 seconds after injection. Young children can be hard to hold still and could move
around during that 10 second period which could lead to needle injuries. Data shows that the
epinephrine from an EpiPen is in fact injected within 1-3 seconds62 and now the FDA label for
EpiPen and EpiPen Jr instructs the user to hold it in for only 3 seconds, thus minimizing possible
problems. Auvi-Q leaves the needle in for 2 seconds. Basically, the risk is about the same for
both devices.
There are rare reports of accidental injection of a finger by touching the orange injector tip of the
EpiPen after the blue safety release has been removed. I have only seen that happen once in my


60
  A. Ruiz Oropeza et al., Anaphylaxis in an Emergency Care Setting: A One Year Prospective
Study in Children and Adults, 25(1) SCANDINAVIAN J. TRAUMA, RESUSCITATION & EMERGENCY
MED. 111, 116 (2017).
61
     Id.
62
  1 T.W. Baker, C.M. Webber, A. Stolfi, E. Gonzalez-Reyes, The TEN study: time epinephrine
needs to reach muscle, ANNALS OF ALLERGY, ASTHMA & IMMUNOLOGY (2011).


                                                 18
     Case 2:17-md-02785-DDC-TJJ Document 1794-6 Filed 08/08/19 Page 21 of 60




many years of practice. In instructing my patients given an EpiPen, I always cover this issue. In a
recent report by Drs. Posner and Carmago in their update on the usage and safety of epinephrine
auto-injectors, in 2017, they stated “Recent studies have also highlighted accidental injections of
EAIs in patients’ or caregivers’ fingers and lacerations associated with the use of EAI in
children. However, the data suggest that both accidental injections and lacerations are rare and
require limited medical intervention.” 63 I agree completely with this statement. These are rare
events and the benefit of having an EpiPen clearly outweighs any risk. It is important to
remember that once one pulls off the red safety guard on the Auvi-Q device, the patient
instructions warn “To reduce the chance of an accidental injection, do not touch the black base of
the auto-injector, which is where the needle comes out. If an accidental injection happens, get
medical help right away.” Thus, documenting the risk of accidental injection with Auvi-Q, too. I
stand by my opinion that not having Auvi-Q does not lead to a safety risk to patients if only
EpiPen is still available.
        6.2    Patient Carrying Rates

Size of the device may be an important attribute for some patients and affect whether they are
likely to carry the device. Unfortunately, I have seen just as many patients not carry their Auvi-Q
to follow-up visits with me as any other epinephrine auto-injectors. A high percentage of these
devices are placed in a purse, diaper bag, or backpack so being rectangle versus tube shaped
makes no difference in carrying it. In my experience, Auvi-Q also did not improve carrying rates
among teenage boys. I frequently prescribed Auvi-Q to teenage boys when it was first released
with the hope that they would be more likely to carry it. What I observed was that this group
rarely had it in their pocket on follow-up visits. With mobile phones, keys, and other things in
their pockets, Auvi-Q was not a priority. As any physician that cares for teenagers or any parent
with teenagers knows, adherence in this group is very poor. Also, teenage boys tend to be risk-
takers and do not want to be labelled as different by their peers, so taking medications and caring
medical devices like an epinephrine auto-injector are problematic.
        6.3    Patient Preference

I consider several factors, along with input from patients, parents, and caregivers, in prescribing
an EAI. I believe in shared decision making with the patient, parent, and caregiver. I have
published on the matter and developed shared decision-making tools in allergy and asthma.64

For a treatment that is hopefully rarely used, a patients’ familiarity with how it is administered is
the most important aspect to me and to most patients, parents, and caregivers. For me, training a
patient, parent, or caregiver to use an epinephrine device is similar if it is an EpiPen compared to
an Auvi-Q. I do not believe it takes me any more time in the office to teach the correct technique

63
  L.S. Posner, C.A.J. Camargo, Update on the usage and safety of epinephrine auto-injectors,
2017.
64
 M.S. Blaiss, G.C. Steven, et al., Shared decision making for the allergist, ANNALS OF
ALLERGY, ASTHMA & IMMUNOLOGY (2018).


                                                 19
  Case 2:17-md-02785-DDC-TJJ Document 1794-6 Filed 08/08/19 Page 22 of 60




for EpiPen compared to Auvi-Q. Since both devices come with a trainer, the patient can refresh
their training so they are well prepared to use it quickly and correctly during an anaphylactic
emergency.

Some patients may prefer a particular device, but many patients do not. Among patients who
already carry an EAI, there have been some who felt that they knew how to use EpiPen and
would prefer not to switch. Some new patients, parents, and caregivers are also familiar with
EpiPen because other family members, friends, and/or schools have them, and therefore they
prefer to have the same device.

I have also had patients or parents and caregivers who wanted to switch to Auvi-Q from EpiPen.
It depends upon the patient and/or the parent/caregiver. For all patients, but especially for new
patients, much of the discussion is on cost and if one device is substantially different in coverage
and out of pocket cost, that tends to be the device that is prescribed. In many cases, I have
prescribed a device, but once the patient has gone to the pharmacy, it was not the preferred,
lowest cost one. I would have the patient get the affordable one and come back to the office for
training or have the pharmacy train the patient on that device.

For some patients, having a device that talks them through the use may be important, but I have
had patients who thought it was just a “gimmick” and felt an EpiPen was just as easy to use.
Also, presently, I take care of a large Hispanic population. Auvi-Q voice instructions only come
in English, which limits the value of this feature for those patients.
I like both devices, but I am not aware of any clinical data that shows better outcomes in
anaphylaxis management with the Auvi-Q device compared to the EpiPen device. The bottom-
line for me in prescribing an epinephrine auto-injector is first, the patient has to be able to
acquire it at an affordable price, and second, be very well trained on its use. The other attributes
of each device are secondary in determining which device to prescribe.
       Impact of Generic to EpiPen on Utilization of Auvi-Q

In my opinion, the majority of patients, parents, and caregivers would choose a cheaper generic
to EpiPen (or Adrenaclick) rather than a more expensive Auvi-Q. With patients having rising
healthcare costs with increasing deductibles and co-pays, cost is becoming a more and more
important factor in determining what medication to prescribe for the patient. It is not uncommon
for patients to bring a copy of their insurance plan’s formulary and tell me to try to prescribe a
medication that is covered in the formulary. In the case of Auvi-Q versus a cheaper generic, I can
tell the patient that both contain the same life-saving medication in the same dose, and the only
difference is the technique in using the device. As long as they are adequately trained on an
epinephrine auto-injector device, it does not matter to me which device it is. From a study
published in 2018 in the Annals of Allergy, Asthma, and Immunology, looking at epinephrine
auto-injector carriage and use practices among US children, adolescents, and adults, the
researchers found that 25% of the population that did not fill their epinephrine auto-injector




                                                 20
     Case 2:17-md-02785-DDC-TJJ Document 1794-6 Filed 08/08/19 Page 23 of 60




prescription because of cost.65 I have had patients who continued to want Auvi-Q even with the
higher cost, due to familiarity with the product, but that was a small minority of patients.
        Impact of the Auvi-Q Complete Recall on Utilization of Auvi-Q After Relaunch

Sanofi announced the complete recall of Auvi-Q on October 28, 2015, citing 26 reports of
suspected device malfunctions that could deliver an inaccurate dosage of epinephrine.66 An EAI
that fails to deliver a complete dose of epinephrine is dangerous to patient safety. An individual
suffering from anaphylaxis could die if their EAI does not deliver the appropriate dose of
epinephrine. My colleagues who had placed many patients on Auvi-Q told me phones were
ringing off the hook in their allergy offices as parents and patients were panicked that their
Auvi-Q may not work correctly during an anaphylactic episode and needed a different EAI as
soon as possible for protection. This is consistent with my experience with other product recalls,
and in particular total product recalls.

The complete recall resulted in Auvi-Q being pulled off the market so that it was no longer
available at all. Auvi-Q remained off the market for a period of 16 months. All patients who
had been prescribed Auvi-Q had to return their Auvi-Q devices and be switched to EpiPen or
Adrenaclick. Because the product was off the market for 16 months, and typically EAI
prescriptions expire after only one year, the replacement EAIs patients received for Auvi-Q
would have expired while Auvi-Q was off the market, and patients also would have had to
purchase another new EAI before Auvi-Q returned to market.

When Auvi-Q was returned to the market by kaléo in February 2017, I would have been
reluctant to switch patients back to Auvi-Q who had previously switched to an EpiPen.
Switching patients back would have required retraining them again on the Auvi-Q and would
have meant more patient disruption. For such patients, I would only switch them back to Auvi-Q
if they specifically asked.

Since Auvi-Q returned to the market in February 2017, I have prescribed Auvi-Q to patients, and
I continue to give new patients a choice of EAIs. kaléo’s pricing model has made Auvi-Q free
for many patients. If Auvi-Q had returned to market at the same cost to patients as EpiPen, my
opinion is that it would have been unlikely that a high percentage of patients would have been
switched back to Auvi-Q because of the disruption of retraining them, and for new patients, I
would have been less likely to prescribe Auvi-Q than if it were free.



65
  C.M. Warren, J.M. Zaslavsky, K. Kan, J.M. Spergel, R.S. Gupta, Epinephrine auto-injector
carriage and use practices among US children, adolescents, and adults, ANNALS OF ALLERGY,
ASTHMA & IMMUNOLOGY (2018).
66
  Auvi-Q (epinephrine injection, USP) Recall (Oct. 29, 2015), https://www.sanofi.us/en/products-
and-resources/auvi-q-epinephrine-injection-usp-recall/; Sanofi US Issues Voluntary Nationwide
Recall of ALL Auvi-Q Due to Potential Inaccurate Dosage Delivery (Oct. 30, 2015),
http://www.multivu.com/players/English/7673951-sanofi-auto-injector-recall/


                                               21
  Case 2:17-md-02785-DDC-TJJ Document 1794-6 Filed 08/08/19 Page 24 of 60




That would be consistent with what I witnessed with Nasacort AQ, an intranasal corticosteroid
for treating allergies. Nasacort AQ experienced a complete recall in 2000. While it was off the
market, patients switched to other products. When Nasacort AQ came back to market, I did not
switch patients back to Nasacort AQ who were happy with their new product. As is the case
with Auvi-Q and EpiPen, Nasacort AQ and its competitors had the same ingredient and were
equally effective, so I saw no reason to burden patients with switching back to Nasacort AQ.




                                               22
Case 2:17-md-02785-DDC-TJJ Document 1794-6 Filed 08/08/19 Page 25 of 60




                           Appendix A
  Case 2:17-md-02785-DDC-TJJ Document 1794-6 Filed 08/08/19 Page 26 of 60




                    Appendix A: Dr. M. Blaiss Curriculum Vitae
                                                                                  March 2019


                             CURRICULUM VITAE


NAME:                          MICHAEL STEVEN BLAISS, M.D.

CURRENT TITLES:                Executive Medical Director
                               American College of Allergy, Asthma, and Immunology

                               Physician (Allergy/Asthma), Good Samaritan Health Clinic East
                               Gwinnett
                               Norcross, Georgia

                               Clinical Professor of Pediatrics
                               Medical College of Georgia at Augusta University
                               Augusta, Georgia


BUSINESS ADDRESS:              1090 Windfaire Place
                               Roswell, Georgia 30076

E-MAIL ADDRESS:                michael.blaiss@gmail.com



BIRTH DATE:                    November 28, 1952

PLACE OF BIRTH:                Memphis, Tennessee

CITIZENSHIP:                   U.S.A.

MARITAL STATUS:                Married: Terry
                               Children:    Adam - July 13, 1979
                                            Joel - June 25, 1982

EDUCATIONAL BACKGROUND:

 High School                   Central High School
                               Memphis, Tennessee

 College                       University of Georgia
                               Athens, Georgia 1970-73
                               B.S., Zoology, Magna Cum Laude

 Awards & Honors               Phi Beta Kappa
                               Phi Kappa Phi Honor Society
  Case 2:17-md-02785-DDC-TJJ Document 1794-6 Filed 08/08/19 Page 27 of 60




                            Alpha Epsilon Delta Pre-Med Honor Society

 Medical School             University of Tennessee
                            Center for Health Sciences
                            Memphis, Tennessee 1974-1976; M.D.



Awards & Honors             Alpha Omega Alpha


POSTGRADUATE TRAINING:

Residency                   University of Tennessee/LeBonheur Children's Medical Center,
                            Memphis, Tennessee 1977-79

                            Chief Resident, University of Tennessee/LeBonheur Children's Medical
                            Center, Memphis, Tennessee; January-June 1980

Fellowship                  Allergy/Immunology
                            Ochsner Medical Foundation, New Orleans, Louisiana 1980-82


PREVIOUS EMPLOYMENT:        Global Medical Affairs Lead-Better Breathing-Health
                            Global Clinical Development and Medical Affairs
                            Pfizer Consumer Healthcare
                            February 2016-August 2016

                            Director, Medical Affairs
                            Allergen Immunotherapy
                            Merck & Co., Inc.
                            April 2014-February 2016

                            Partner and Staff Physician
                            Allergy and Asthma Care
                            Germantown, Tennessee
                            2000-2014

                            Professor of Pediatrics
                            Professor of Medicine
                            Division of Clinical Immunology
                            University of Tennessee, Memphis
                            1996-1999

                            Director-Pediatric Allergy/Clinical Immunology Fellowship
                            Training Program
                            University of Tennessee, Memphis
                            1990-1999

                            Assistant Professor of Pediatrics and Medicine
                            Division of Clinical Immunology
                            University of Tennessee, Memphis
  Case 2:17-md-02785-DDC-TJJ Document 1794-6 Filed 08/08/19 Page 28 of 60




                            1990-1996

                            Section Head
                            Allergy and Clinical Immunology
                            Ochsner Clinic
                            New Orleans, LA
                            1982-1989

                            Clinical Assistant Professor of Medicine
                            Division of Allergy/Immunology
                            Tulane University College of Medicine 1982-1989



LICENSURE:                  State of Georgia


SOCIETIES:                  Fellow, American College of Allergy, Asthma, and Immunology

                            Fellow, American Academy of Allergy, Asthma, and Immunology

                            Georgia Society of Allergy, Asthma, and Immunology


BOARDS:                     American Board of Pediatrics, November 1981

                            American Board of Allergy & Immunology, October 1983


EDITORIAL BOARDS:           Annals of Allergy, Asthma, and Immunology 1994 – 1999; 2001-2005;
                            2016-present

                            Journal of Thoracic Disease 2017-present

                            American Journal of Rhinology and Allergy 2010-2014


                            World Allergy Organization Journal 2003-2014

                            Allergy and Asthma Proceedings 2005-2014

                            Expert Review of Clinical Immunology 2005-2014

                            Contributing Editor, Asthma Resource Center, Epocrates.com 2010-12

                            Journal of Asthma 1994-2009

                            Assistant Editor, AllergyWatch 1997-2000

                            Editor-in-Chief,1993,1995,1996,1997,1998,1999,2000,2001,2002
                            American College of Allergy, Asthma and Immunology Meeting on CD-
                            ROM
  Case 2:17-md-02785-DDC-TJJ Document 1794-6 Filed 08/08/19 Page 29 of 60




OFFICES:                    Past President, American College of Allergy, Asthma, and Immunology

                            Former Treasurer, American Board of Allergy and Clinical Immunology

                            Past Board of Directors, World Allergy Organization

                            Chairman, Allergy Training Program Directors Committee, American
                            College of Allergy and Immunology 1994, 1995, 1996,1997, 1998, and
                            1999


                            Former Co-Chairperson, Allied Health Committee for the American
                            Academy of Allergy, Asthma, and Immunology 2001-2002


                            Past Treasurer, Joint Council of Allergy, Asthma and Immunology

                            Past President, Mid-South Allergy Forum

                            Past President-Tennessee Society of Allergy, Asthma, and Immunology

                            Member, Program Committee for 1994,1995,1996,1997, and 1998
                            Annual Meeting of the American College of Allergy and Immunology

                            Co-Chairman, Oversight Committee for Outcomes Analysis, Joint
                            Council of Allergy and Immunology

                            Member, National Issues Subcommittee, Allergy Training Program
                            Directors, American Academy of Allergy and Immunology

                            Representative of the American Academy of Allergy and Immunology
                            to the Council of Medical Specialty Societies' Program Directors'
                            Association

                            Past Member, Board of Regents of the American College of Allergy and
                            Immunology

                            Program Co-Chairman, The Lloyd V. Crawford Symposiums on Allergy
                            and Immunology and the Tennessee State Allergy and Immunology
                            Meeting, Memphis, 1993,1995, and 1997

                            Program Chairman, 1992 Eastern Allergy Association Meeting

                            Past Vice Chairman, Board of Directors, UT Medical Group, Inc.

                            Medical Director, Camp Wezbegon West, Pediatric Asthma Camp

                            Faculty-Advances in Asthma Care-American Academy of Allergy
                            and immunology
  Case 2:17-md-02785-DDC-TJJ Document 1794-6 Filed 08/08/19 Page 30 of 60




                                        Past President, Louisiana State Allergy Society

                                        Past Secretary, Section of Allergy/Clinical Immunology
                                        Southern Medical Association

                                        Past Chairman, Section of Allergy/Clinical Immunology Southern
                                        Medical Association

                                        Member, Programming Committee 1986 & 1987 American
                                        College of Allergist Meetings

                                        Past Chairman, Ad-Hoc Committee of Allergists in HMO's for
                                        American College of Allergy and Immunology

                                        Past Member, Allied Health Committee for American Academy of
                                        Allergy and Immunology

                                        Past Secretary/Treasurer-Le Bonheur Pediatric Specialties, Inc.




AWARDS:
                                        Gold Headed Cane Award, American College of Allergy, Asthma, and
                                        Immunology-2013

                                        Distinguished Fellow-American College of Allergy, Asthma, and
                                        Immunology-1996

                                        Jaros Lectureship, American College of Allergy, Asthma, and
                                        Immunology-1998

                                        Daniel Goodman Lectureship, American College of Allergy, Asthma,
                                        and Immunology-2008

                                        The Best Doctors in America, 1999-2014. Woodward/White, Inc. Aiken
                                        SC.

                                        1994 Harry Davis Memorial Award -American Lung Association of
                                        Tennessee

                                        Lifetime Achievement Award, Louisiana State Allergy, Asthma, and
                                        Immunology Society, 2005

                                        USA Today Most Influential Doctors in Asthma-2009

SELECTED ABSTRACTS PRESENTED AND PRESENTATIONS:

    1.   Wittig HJ, Blaiss MS: Validity of the Prick Test Method in Clinical Allergy. Southeastern Allergy
         Association, October 1983.
Case 2:17-md-02785-DDC-TJJ Document 1794-6 Filed 08/08/19 Page 31 of 60




  2.   Wittig HJ, Blaiss MS: Differences in Spirometric Findings Between Ex-Smokers, Passive Smokers, and
       Non-Smokers. American Academy of Allergy Meeting, March 1981.

  3.   Crawford LV, Economides A, Blaiss MS, Herrod H: Inhaled Atropine Sulfate vs. Isoproterenol in Pediatric
       Status Asthmaticus. American Academy of Allergy Meeting, March 1981.

  4.   Blaiss MS: Urticaria - A Practical Approach - A Scientific Exhibit presented to the American Academy of
       Family Practice, September 1981.

  5.   Blaiss MS, McCants M, Lehrer S: Cabbage Induced Anaphylaxis. International Food Allergy Symposium,
       Atlanta, Georgia; October 1984.

  6.   Blaiss MS: Clinical Application of Methacholine Challenge. Southern Medical Association, New Orleans,
       Louisiana; November 1984.

  7.   Blaiss MS, McCants M, Lehrer S: IgE Sensitivity to Cabbage, Abstract. American Academy of Allergy
       and Immunology, New York, March 1985.

  8.   Blaiss MS: Allergic Rhinitis: New Advances in Treatment, 8th Annual Practical Internal Medicine For
       The Practitioner; New Orleans, April 1985.

  9.   Blaiss MS, Pulver K: The Effect of Ranitidine on Histamine Cutaneous Wheal. American College of
       Allergists meeting, Phoenix, January 1986. (Abstract)

  10. Blaiss MS: Update Your Pediatrics. Tulane University Panel Discussion on Hyperactivity and Allergy,
      New Orleans, February 1986.

  11. Blaiss MS: Drugs in Treatment of Allergic Diseases. Xavier University College of Pharmacy, New
      Orleans, April 1986.

  12. Palermo M, Blaiss MS, Shourbaji N: IgG subclass deficiency in short-limbed dwarfism. Southern Med.
      Association, November 1986.

  13. Blaiss MS: Beta-Agonist Drugs. Coliseum Medical Center, Lafayette, La., May 1987.

  14. Blaiss MS, Lambert-Lanasa C: Bronchial Adenoma in an Adolescent Asthmatic. American College of
      Allergy Meeting, Boston, MA, Nov. 1987. (Abstract)

  15. Blaiss MS: Allergic Rhinitis: Grand Rounds, University of South Alabama, Department of Medicine, April
      1988.

  16. Blaiss MS: Late Phase Asthma, University of Tennessee Department of Pediatrics, March 1989.

  17. Blaiss, MS, Daul CB and English M: Baby's Breath (Gyphsophilia Panniculata) Occupational Allergy in a
      Florist. American Academy of Allergy and Immunology Meeting, Baltimore, March 1990 and The Eastern
      Allergy Conference, Bal Harbour, FL, April 1990 (abstract)

  18. Blaiss MS: Pharmacologic Management of Allergic Disorders, Literature Review, American College of
      Allergy, Asthma, and Immunology Meeting, San Diego, Nov 1997.

  19. Blaiss MS: Navigating Large Medical Reference Databases: MedLine and More. American College of
         Allergy, Asthma, and Immunology Meeting, San Diego, Nov 1997.
Case 2:17-md-02785-DDC-TJJ Document 1794-6 Filed 08/08/19 Page 32 of 60




  20. Kagy L, Blaiss MS, and Lieberman P: Clinical Profile of 380 Cases of Anaphylaxis. American College of
      Allergy, Asthma, and Immunology Meeting, San Diego, Nov 1997 (abstract).

  21. Stabile K, Blaiss MS, McKown KM, and Lieberman P: Atypical Lupus Associated with Parvovirus
      Infection Presenting as Chronic Urticaria. American College of Allergy, Asthma, and Immunology
      Meeting, San Diego, Nov 1997 (abstract).

  22. Heinly T, Lieberman P, and Blaiss MS: Superior Vena Cava Syndrome Mimicking Angioedema. American
      College of Allergy, Asthma, and Immunology Meeting, San Diego, Nov 1997 (abstract).

  23. Yel L, Herrod HG, and Blaiss MS: Markedly High Serum IgA with Recurrent Infections: A Disease Entity?
      American College of Allergy, Asthma, and Immunology Meeting, San Diego, Nov 1997 (abstract).

  24. Blaiss MS: Asthma Outcomes Monitoring System. American Academy of Allergy, Asthma, and
      Immunology Meeting, Washington, DC, Mar 1998.

  25. Blaiss MS: Asthma Outcomes: Looking to the Future. American Academy of Allergy, Asthma, and
      Immunology Meeting, Washington, DC, Mar 1998.


  26. Heinly TL, Lieberman P, and Blaiss MS: Incidence and Evaluation of Local Anesthetic Drug Reactions
      Over a Ten Year Period. American Academy of Allergy, Asthma, and Immunology Meeting, Washington,
      DC, Mar 1998. (abstract)

  27. Yel L, Blaiss MS, and Herrod H: Cytokine Production by Peripheral Blood Mononuclear Cells From a
      Patient with An Elevated Serum IgA Level. American Academy of Allergy, Asthma, and Immunology
      Meeting, Washington, DC, Mar 1998. (abstract)

  28. Kagy L, Heinly TL, Raby R, Blaiss MS, and Lieberman P. Cottonseed Oil Anaphylaxis Masquerading as
      Testosterone Reaction. American Academy of Allergy, Asthma, and Immunology Meeting, Washington,
      DC, March 1998. (abstract)

  29. Bayliss MS, Blaiss M, and Ware J. Functional Health and Well-Being in Asthma: Cross-sectional and
      Longitudinal Results from the Asthma Outcomes Monitoring System. American Academy of Allergy,
      Asthma, and Immunology Meeting, Washington, DC, March 1998. (abstract)

  30. Blaiss MS: Allergic Rhinitis: Advances in Treatment. Family Practice Update, University of Mississippi
      Medical Center, Jackson, MS, April 1998.

  31. Blaiss MS: Quality of Life and Allergic Rhinitis. Piedmont Hospital Grand Rounds, Atlanta, April 1998.

  32. Bayliss MS, Espindle DM, and Blaiss MS: Monitoring HQL Outcomes in Children with Rhinitis using
      ROMS Tools. American College of Allergy, Asthma, and Immunology Meeting, Philadelphia, Nov.
      1998 (abstract).

  33. Kagy LM, Blaiss MS, and Herrod HG: Unusual Presentation of Chronic Granulomatous Disease in a
      Thirteen-Year Old Female. American College of Allergy, Asthma, and Immunology Meeting,
      Philadelphia, Nov. 1998 (abstract).
Case 2:17-md-02785-DDC-TJJ Document 1794-6 Filed 08/08/19 Page 33 of 60




  34. Espindle DM, Bayliss MS, and Blaiss MS: Practice-Level Comparisons of the Outcome of Asthma Care:
      Results from the AOMS Pilot Study. American College of Allergy, Asthma, and Immunology Meeting,
      Philadelphia, Nov. 1998 (abstract).

  35. Bayliss MS, Espindle DM, Blaiss MS, Buchner D, and Ware J: A New Tool for Monitoring Asthma
      Outcomes: The ITG Asthma Short Form (ITG-ASF). American College of Allergy, Asthma, and
      Immunology Meeting, Philadelphia, Nov. 1998 (abstract).

  36. Graham DM, Jones SM, Bower CJ, Blaiss MS: Allergic Fungal Sinusitis in Pediatric Patients. American
      College of Allergy, Asthma, and Immunology Meeting, Philadelphia, Nov. 1998 (abstract).

  37. Heinly T, Lieberman P, Blaiss M, and Lewis M: Ischemic Bowel Disease Secondary to Oral
      Contraceptives Masquerading as Food Allergy. American College of Allergy, Asthma, and Immunology
      Meeting, Philadelphia, Nov. 1998 (abstract).

  38. Bayliss MS, Espindle DM, Blaiss MS, and Ware J: Monitoring HQL Outcomes in Adults with Rhinitis
      using ROMS Tools. American College of Allergy, Asthma, and Immunology Meeting, Philadelphia,
      Nov. 1998 (abstract).

  39. Blaiss MS: Understand the Impact of Allergic Rhinitis on Sufferers. American College of Allergy,
      Asthma, and Immunology Meeting, Philadelphia, Nov. 1998.

  40. Blaiss MS: Asthma in America: Implications for Allergists. American College of Allergy, Asthma, and
      Immunology Meeting, Philadelphia, Nov. 1998.

  41. Blaiss MS: Cognitive Impairment in Allergic Individuals. American College of Allergy, Asthma, and
      Immunology Meeting, Philadelphia, Nov. 1998.

  42. Blaiss MS: Allergic Rhinitis: Outcomes. American College of Allergy, Asthma, and Immunology
      Meeting, Philadelphia, Nov. 1998.

  43. Blaiss MS: The Importance of Quality of Life in Your Patients. Third Asian Pacific Allergology and
      Clinical Immunology Conference, Manila, Philippines, Dec. 1998.

  44. Blaiss MS: Pharmacology Treatment of Pediatric Asthma and Anaphylaxis Update. Hong Kong Allergy
      Conference, Hong Kong, Dec. 1998.

  45. Blaiss MS: Asthma Outcomes Monitoring in Your Practice. American Academy of Allergy. Asthma, and
      Immunology Meeting, Orlando, Feb 1999.

  46. Blaiss MS: Economic Impact of Chronic Rhinitis. American Academy of Allergy. Asthma, and
      Immunology Meeting, Orlando, Feb 1999.

  47. Blaiss MS and Juniper E: Assessing Quality of Life in Asthma and Allergic Rhinitis. American Academy
      of Allergy. Asthma, and Immunology Meeting, Orlando, Feb 1999.

  48. Graham DM, Blaiss MS, and Bayliss MS: Rhinitis Outcomes Monitoring System Pediatric Quality of
      Life Questionnaire: Correlation of Parents’ Perception of the Child’s QOL with Clinical Symptoms.
      American Academy of Allergy. Asthma, and Immunology Meeting, Orlando, Feb 1999 (abstract).

  49. Kagy LM and Blaiss MS: Quality of Life of Caregivers of Asthmatic Children: A Five Year Follow-Up.
      American Academy of Allergy. Asthma, and Immunology Meeting, Orlando, Feb 1999 (abstract).
Case 2:17-md-02785-DDC-TJJ Document 1794-6 Filed 08/08/19 Page 34 of 60




  50. Blaiss MS: What are the Gaps in the Continuum of Care, American College of Allergy, Asthma, and
      Immunology Meeting, Chicago, Nov. 1999

  51. McPherson HM, Graham DM, Bayliss MS, Blaiss MS, Espindle DM: Impact of Changes in Asthma
      Severity on Health-Related Quality of Life in Adult Asthma Patients: Results from the Asthma Outcomes
      Monitoring System. American College of Allergy, Asthma, and Immunology Meeting, Chicago, Nov.
      1999 (abstract)

  52. Pongdee T, Lieberman J, Valenski R, Blaiss M, Lieberman P. Utilizing nasal peak flows for assessing
      nasal airway resistance. . American College of Allergy, Asthma, and Immunology Meeting, Chicago,
      Nov. 1999 (abstract)

  53. Blaiss MS: Urticaria and Angioedema. Alamo Chapter of the Texas Academy of Family Practice
      Meeting, San Antonio, Feb 00

  54. Blaiss MS: Urticaria and Angioedema. American Academy of Allergy, Asthma, and Immunology
      Meeting, March 00

  55. Blaiss MS: Outcomes Monitoring for Allergists. American Academy of Allergy, Asthma, and
      Immunology Meeting, March 00

  56. Graham DM, Bayliss MS, Blaiss MS, Espindle DM. Impact of Patient Adherence to Medication
      Regimen, Environmental Control Measures, and Education on Clinical and Quality of Life Outcome
      Measures in Adult Asthma Patients: Results from the Asthma Outcomes Monitoring System. American
      Academy of Allergy, Asthma, and Immunology Meeting, March 00 (abstract)

  57. Stempel DA, Pedersen S, and Blaiss MS: Growth Velocity in Asthmatic Children Treated with Inhaled
      Corticosteroids and Alternative Therapies, American Thoracic Society Meeting, Toronto, May 00
      (abstract)

  58. Blaiss MS: Allergic Rhinitis: What’s New and The Ideal Antihistamine. Hong Kong Allergy
      Symposium, Hong Kong, Jan 2001

  59. Blaiss MS: Adherence to Medical Therapy. American Academy of Allergy, Asthma, and Immunology
      Meeting, New Orleans, Mar 2001

  60. Blaiss MS: Rhinitis Decreasing Lung Function. American College of Allergy, Asthma, and Immunology
      Meeting, Orlando, Nov 2001

  61. Blaiss MS: Managing Allergic Rhinitis: Important Aspects for Allergists. Combined Allergy Meeting,
      Cancun, Jan 2002

  62. Blaiss MS: Interaction of Herbal Treatments and Prescription Medications. American Academy of
      Allergy, Asthma, and Immunology Meeting, New York, March 2002

  63. Blaiss MS: Co-morbid Conditions in Pediatric and Adult Patients with Asthma. American Academy of
      Allergy, Asthma, and Immunology Meeting, New York, March 2002

  64. Belleau J and Blaiss MS. Anaphylaxis to Onion and Garlic. American Academy of Allergy, Asthma, and
      Immunology Meeting, New York, March 2002 (abstract)
Case 2:17-md-02785-DDC-TJJ Document 1794-6 Filed 08/08/19 Page 35 of 60




  65. Nguyen W and Blaiss MS. Deer Anaphylaxis in a Child. American Academy of Allergy, Asthma, and
      Immunology Meeting, New York, March 2002 (abstract)

  66. Blaiss M: Urticaria and Angioedema. The Jean Chapman Allergy and Asthma Symposium, Cape
      Girardeau Medical Society, Cape Girardeau, MO, April 2003.

  67. Blaiss M: Quality of Life: Perspective and Allergic Rhinitis. 104th Oto-Rhino-Laryngological Society of
      Japan , Tokyo, May 2003.

  68. Blaiss M: Overview of Allergic Rhinitis. American Academy of Nurse Practitioners Annual Meeting,
      Anaheim CA, June 2003

  69. Blaiss M: Pharmacoeconomics of Asthma. XVII World Asthma Congress, St. Petersburg, Russia, July
      2003.

  70. Blaiss M: Pharmacoeconomics of Asthma and Connection between the Upper and Lower Airways—
      What’s the Connection?. 26th Annual International Conference on Pediatric/Adult Allergy & Clinical
      Immunology. Toronto, Ontario, Canada, July 2003.

  71. Blaiss M: IgE in Asthma and Associated Co-morbidities. TN/KY Allergy Society Meeting, Knoxville,
      TN, August 2003

  72. Blaiss M: Interaction of Herbal Therapies and Pharmacoeconomics of Asthma. Alabama Allergy and
      Clinical Immunology Society, Destin, FL, August 2003

  73. Blaiss M: Outcomes in Pediatric Asthma: What’s Important. World Allergy Organization Meeting,
      Vancouver, Sept 2003

  74. Blaiss M. Co-morbidities and Quality of Life in Pediatric Allergic Rhinitis, American Academy of
      Pediatrics Meeting, New Orleans, Oct 2003.

  75. Blaiss M: Asthma Disease State Management Programs-A Critical Analysis. American College of
      Allergy, Asthma, and Immunology Meeting, New Orleans, Nov 2003.

  76. Blaiss M: The Role of IgE in Allergic Asthma. American College of Allergy, Asthma, and Immunology
      Meeting, New Orleans, Nov 2003.

  77. Hernandez-Trujillo V.P. and Blaiss M: Use of Products Containing Peanut Oil in Peanut Allergic
      Patients. American College of Allergy, Asthma, and Immunology Meeting, New Orleans, Nov 2003
      (abstract).

  78. Meltzer EO, Hadley J, Blaiss M et al: Development of an Instrument to Evaluate Patient Preference for
      Intranasal Steroids in a Clinical Trial Setting. American College of Allergy, Asthma, and Immunology
      Meeting, New Orleans, Nov 2003 (abstract).

  79. Berger WE, Blaiss MS, et al. Evaluating the Utility of an Asthma-related HEDIS Process Measure to
      Predict Asthma-related Clinical and Utilization Outcomes. American College of Allergy, Asthma, and
      Immunology Meeting, New Orleans, Nov 2003 (abstract).

  80. Blaiss M: Asthma in Pregnancy and Allergy-Asthma Connection: The Immunologic Basis of the Allergic
      March. SWAF, EAC, TAAIS Combined Meeting on Allergy, Asthma, and Immunology, Puerto Vallarta,
      Mexico, Jan 2004
Case 2:17-md-02785-DDC-TJJ Document 1794-6 Filed 08/08/19 Page 36 of 60




  81. Hernandez-Trujillo V, Blaiss M: Positive Skin Prick Tests in Patients with and without Clinical
      Manifestations to Peanuts. American Academy of Allergy, Asthma, and Immunology Meeting, San
      Francisco, Mar 2004 (abstract)

  82. Blaiss M: Cost-Effectiveness of Allergic Diseases-An Allergist View. American Academy of Allergy,
      Asthma, and Immunology Meeting, San Francisco, Mar 2004

  83. Blaiss M: Practical Issues in IgE Administration. American Academy of Allergy, Asthma, and
      Immunology Meeting, San Francisco, Mar 2004

  84. Blaiss M: The Role of IgE in Allergic Asthma. 10th Annual Robert Scanlon, MD Memorial Lectureship,
      Georgetown University School of Medicine, Washington DC, May 2004

  85. Blaiss M: The Allergy-Asthma Connection: The Immunologic Basis. II World Congress on
      Immunopathology and Respiratory Disease, Moscow, Russia, May 2004.

  86. Blaiss M: Quality of Life in Severe to Difficult to Treat Asthma and Rhinitis, Allergy Rounds, Walter
      Reed Medical Center, Bethesda, MD, July 2004

  87. Blaiss M: Quality of Life in Severe to Difficult to Treat Asthma and The Role of IgE in Allergic Asthma.
      Allergy Update in Poland, American College of Allergy, Asthma, and Immunology and Polish Society of
      Allergy, Krakow, Poland, August 2004.

  88. Blaiss M, Philpot E, et al. A Study to Determine the Impact of Nasal Congestion on the Daily Activities
      of Rhinitis Sufferers. American College of Allergy, Asthma, and Immunology Meeting, Boston, Nov
      2004 (abstract).

  89. Varghese M, Lieberman P, Treadwell G, Blaiss M, Wan J. Omalizumab Administration Reduces
      Symptom Scores, Medication Use, and Markedly Diminishes Skin Test. American College of Allergy,
      Asthma, and Immunology Meeting, Boston, Nov 2004 (abstract).

  90. Blaiss M: Why do we measure quality of life in allergic disorders. American Academy of Allergy,
      Asthma, and Immunology Meeting, San Antonio, Mar 2005

  91. Blaiss M: Delivery Devices: The Good, The Bad, and the Ugly. American Academy of Allergy, Asthma,
      and Immunology Meeting, San Antonio, Mar 2005

  92. Blaiss M, Reigel T, Philpot E, et al. A Study to Determine the Impact of Rhinitis on Sufferers’ Sleep and
      Daily Routine. American Academy of Allergy, Asthma, and Immunology Meeting, San Antonio, Mar
      2005 (abstract)

  93. Blaiss M: Novel Oral Agents in the Treatment of Allergic Disorders and Quality of Life in Asthma.
      World Allergy Organization Meeting, Munich, Germany, June 2005.

  94. Blaiss M: Urticaria: is it a Medical or Allergic Disorder and Can We Prevent Allergies? Hong Kong
      Allergy Convention. Hong Kong, Guangzhou, and Beijing, China, August 2005

  95. Blaiss M: Immunologic Basis for the Connections in the Upper and Lower Allergic Airways Disease.
      New Trends and Recent Applications in Allergy, Immunology, and Infectious Disseases, Giardini Naxos,
      Italy, October 2005.
Case 2:17-md-02785-DDC-TJJ Document 1794-6 Filed 08/08/19 Page 37 of 60




  96. Blaiss M: Update on Infectious Diseases, Antimicrobial, and Vaccines; Reviewing the Prevalence and
      Burden of Asthma: Are Patients Successfully Controlled?; Economic Analysis of the Costs of Treatments
      for Severe Asthma, American College of Allergy, Asthma, and Immunology Meeting, Anaheim, Nov
      2005.

  97. Liu AH, Zeiger RS, Blaiss MS, et al. Development and Validation of a Patient-Based Measure of Asthma
      Control in Children (Childhood ACT). American College of Allergy, Asthma, and Immunology Meeting,
      Anaheim, Nov 2005. (abstract)

  98. Blaiss MS, Kaliner MA, et al. Global Asthma Physician and Patient (GAPP) Survey: Patient Education
      and Patient-Physician Communications-Global Findings. American College of Allergy, Asthma, and
      Immunology Meeting, Anaheim, Nov 2005. (abstract)

  99. Blaiss MS: US-The Role of the Asthma Specialist in Pediatric Asthma Care. Pediatric Allergy from
      Bench to Bedside, Milan, Italy, Jan 2006.

  100. Blaiss MS: GOAL Study Design and Outcomes. American Academy of Allergy, Asthma, and
       Immunology Meeting, Miami, FL, Mar 2006.

  101. Blaiss MS: Pediatric Asthma: Assessing the need for early diagnosis and effective management. National
       Association of Pediatric Nurse Practitioners Meeting, Washington DC, March 2006.

  102. Blaiss MS: Air Pollution and Allergy: Fact or Myth. ACAAI-HSACI Joint Allergy Conference, Athens,
       Greece, September 2006.

  103. Blaiss MS, Skoner D, et al: Palatabilty of Desloratadine 2.5 mg RediTabs vs Cetirizine 5 mg Chewable
       Tablets in Children 6 to 11 years of Age. American College of Allergy, Asthma, and Immunology
       Annual Meeting November 2006, Philadelphia (abstract)

  104. Blaiss MS and Hopper GK: Effect of Taste-Masked Oral Prednisone on Healthcare Costs in the
       Treatment of Pediatric Asthma: A Retrospective Cohort Study. American College of Allergy, Asthma,
       and Immunology Annual Meeting November 2006, Philadelphia (abstract)

  105. Blaiss MS, Boyle JM, et al. Patient Perspectives on the Symptoms of Allergic Rhinitis and the Effect of
       Allergic Rhinitis on Daily Living. American College of Allergy, Asthma, and Immunology Annual
       Meeting November 2006, Philadelphia (abstract)

  106. Blaiss MS, Naclerio RM, et al. More Effective and Better Tolerated Intranasal Corticosteroids May
       Improve Patient Satisfaction with Allergic Rhinitis Treatment. American College of Allergy, Asthma,
       and Immunology Annual Meeting November 2006, Philadelphia (abstract)

  107. Blaiss MS, Canonica GW, et al: Global Asthma Physician and Patient (GAPP) Survey: Satisfaction with
       Current Asthma Medication in the US-Adult Findings. American College of Allergy, Asthma, and
       Immunology Annual Meeting November 2006, Philadelphia (abstract)

  108. Blaiss MS, Canonica GW, et al: Global Asthma Physician and Patient (GAPP) Survey: Satisfaction with
       Current Asthma Medication in the US-Pediatric Findings. American College of Allergy, Asthma, and
       Immunology Annual Meeting November 2006, Philadelphia (abstract)

  109. Canonica GW, Blaiss MS, et al: Global Asthma Physician and Patient (GAPP) Survey: Lack of
       Communication Between Patients and Physicians in the US may influence Compliance. American
       College of Allergy, Asthma, and Immunology Annual Meeting November 2006, Philadelphia (abstract)
Case 2:17-md-02785-DDC-TJJ Document 1794-6 Filed 08/08/19 Page 38 of 60




  110. Blaiss MS: Impact of Ocular Allergy Beyond the Clinic. American College of Allergy, Asthma, and
       Immunology Annual Meeting November 2006, Philadelphia

  111. Blaiss MS: New Data Suggests Strong Impact of Allergic Rhinitis on Daily Life. American College of
       Allergy, Asthma, and Immunology Annual Meeting November 2006, Philadelphia

  112. Blaiss MS: Allergic Rhinitis-Assessment and Issues in the Management of Pediatric Asthma. VII
       National Conference of Indian Academy of Allergy, Kochi, India, January 2007.

  113. Blaiss MS: Inhaler Devices for Asthma. Indian Academy of Allergy Satellite Symposium, Bangalore,
       India, January 2007.

  114. Blaiss MS :Allergic Rhinoconjunctivitis: Burden of Disease. Southwest Allergy Forum. Puerto Vallarta,
       Mexico, January 2007

  115. Blaiss MS: Optimizing Pediatric Diagnosis and Treatment Approaches in Chronic Idiopathic Urticaria:
       Profiling Your Patient and Therapy Options. American Academy of Allergy, Asthma, and Immunology
       Meeting, San Diego, Feb 2007.

  116. Blaiss MS, Manjunath R, Dalal A, Jhingran. Assessment of Asthma Control in a United States
       Population. American Academy of Allergy, Asthma, and Immunology Meeting, Feb 2007, San Diego
       (abstract).

  117. Blaiss M, Danzig M, and Gates, D: Mometasone Furoate is Effective in the Treatment of Moderate to
       Severe Ocular Symptoms of Seasonal Allergic Rhinitis: Results of Four Studies. European Academy of
       Allergy Clinical Immunology Meeting, Gotenburg, Sweden, June 2007 (abstract)

  118. Blaiss MS: What Causes Asthma: Infections. Meeting, Dallas, Nov 2007

  119. Blaiss MS: P4P for Rhinitis, It’s Coming, What to Expect. Meeting, Dallas, Nov 2007

  120. Blaiss MS, Gordon B, et al. Children with Nasal Allergies Experience Bothersome Symptoms That
       Affect Daily Activities. Meeting, Dallas, Nov 2007 (abstract)

  121. Gordon B, Blaiss MS, et al. Prevalence of Nasal Allergies in Children: Results of a National Telephone
      Survey. Meeting, Dallas, Nov 2007 (abstract)

  122. Ogilvie C, Blaiss MS. Mastocytic Enterocolitis: A New Mast Cell Disorder. Meeting, Dallas, Nov 2007
       (abstract)

  123. Blaiss MS: Rhinitis Link to Conjunctivitis. Western Society of Allergy, Asthma, and Immunology
       Meeting, Big Island of Hawaii, January 2008

  124. Blaiss MS, Simmons AL, et al. Sleep Impairment in adults and children with allergic rhinitis. Meeting,
       Philadelphia, March 2008 (abstract)

  125. Gordon B. Blaiss MS, et al. Prevalence of seasonal and perennial allergic rhinitis in children and adults.
       Meeting, Philadelphia, March 2008 (abstract)

  126. Meltzer EO, Gordon B, Derebery MJ, Blaiss MS, et al. Decreased quality of life and performance in
       children and adults with nasal allergy symptoms. Meeting, Philadelphia, March 2008 (abstract)
Case 2:17-md-02785-DDC-TJJ Document 1794-6 Filed 08/08/19 Page 39 of 60




  127. Blaiss MS: Pay for Performance and the Allergist; New Guidelines, Will They Made a Difference. Ohio
       State Allergy, Asthma, and Immunology Meeting, Kiawah Island, SC, Sept 08

  128. Blaiss MS: Pharmacology of antihistamines in young children with allergic rhinitis; Powerful Efficacy
       More Patient Benefits, Optimal Management of Allergic Rhinitis, Joint Singapore Paediatric Congress &
       APAPARI Meeting 2008, Singapore, October 08

  129. Blaiss MS: Outcome Studies in Pediatric Asthma. American Academy of Pediatrics Meeting, Boston,
       MA, Oct 08

  130. Blaiss MS: Ciclesonide in Allergic Rhinitis. FESORMEX ENT Congress, Guadalajara, Mexico, Oct 08.

  131. Blaiss MS: Intranasal corticosteroids are Best. American College of Allergy, Asthma, and Immunology
       Meeting, Seattle, WA, November 08

  132. Blaiss MS: Cultural/Lifestyle Barriers to Asthma Care. American College of Allergy, Asthma, and
       Immunology Meeting, Seattle, WA, November 08

  133. Blaiss MS, Derebery MJ, et al. Regional Prevalence of Allergic Rhinitis Symptoms: Findings from the
       Pediatric Allergies in American Survey. American College of Allergy, Asthma, and Immunology
       Meeting, Seattle, WA, November 08 (abstract)

  134. Meltzer EO, Blaiss MS, et al. Prevalence of Conditions Associated with Allergic Rhinitis in Children and
       Adults. American College of Allergy, Asthma, and Immunology Meeting, Seattle, WA, November 08
       (abstract)

  135. Naclerio RM, Derebery MJ, et al. Allergic Rhinitis and Common Secondary Symptoms: Findings from
       the Pediatric Allergies in American Survey. American College of Allergy, Asthma, and Immunology
       Meeting, Seattle, WA, November 08 (abstract)

  136. Blaiss MS, Ostrom N, et al. Asthma Management-Back to Basics: The Comprehensive Survey of
       Healthcare Professionals and Asthma Patients Offering Insight on the Current Treatment Gaps and
       Emerging Device Options. American College of Allergy, Asthma, and Immunology Meeting, Miami
       Beach, FL, November 09 (abstract)

  137. Katcher J, Blaiss MS, et al. Silent Sinus Syndrome : A Case Report. American College of Allergy,
       Asthma, and Immunology Meeting, Miami Beach, FL, November 09 (abstract)

  138. Blaiss MS, Wingertzahn MA, et al. Similarities and Differences in Allergic Rhinitis Prevalence and
       Impact Among Nasal Allergy Suffers in North and Latin America. American College of Allergy,
       Asthma, and Immunology Meeting, Miami Beach, FL, November 09 (abstract)

  139. Blaiss MS: Rhinitis: A USA Prospective. World Allergy Congress. Buenos Aires, Dec 2009

  140. Blaiss MS: Selecting the optimal oral antihistamine for patients with allergic rhinitis. World Allergy
       Congress. Buenos Aires, Dec 2009.

  141. Blaiss M and Fairchild C. Quality of Life with Olopatadine HCL Nasal Spray ).6% in 6 to 11 year old
       pediatric patients with seasonal allergic rhinitis. Western Society of Allergy, Asthma, and Immunology
       Meeting, Lanai HI, 2010. (abstract).
Case 2:17-md-02785-DDC-TJJ Document 1794-6 Filed 08/08/19 Page 40 of 60




  142. Blaiss M: Is Climate Change increasing Atopic Disease? Western Society of Allergy, Asthma, and
       Immunology Meeting, Lanai HI, Jan 2010.

  143. Blaiss M: The Role of Performance Measures in Clinical Practice. Western Society of Allergy, Asthma,
       and Immunology Meeting, Lanai HI, Jan 2010.

  144. Nelson H and Blaiss M: Immunotherapy Update. Western Society of Allergy, Asthma, and Immunology
       Meeting, Lanai HI, Jan 2010.

  145. Blaiss M: Use of Validated Instruments in Office Practice: Implementation and Reimbursement.
       American Academy of Allergy, Asthma, and Immunology Meeting, New Orleans, Feb 2010

  146. Blaiss M and Chipps B: Chronic Cough in Children. American Academy of Allergy, Asthma, and
       Immunology Meeting, New Orleans, Feb 2010

  147. Blaiss M, Mahoney J, Nolte H, et al. Efficacy and Safety of Timothy Grass Allergy Immunotherapy
       Tablet (AIT) in a North American Pediatric Population. American Academy of Allergy, Asthma, and
       Immunology Meeting, New Orleans, Feb 2010

  148. Blaiss M: Cough in Children and Allergic Rhinitis: Cost and Productivity. Kentucky Allergy Society,

  149. Blaiss M: Climate Change and Allergy. Louisiana State Allergy, Asthma, and Immunology Society
       Meeting, New Orleans, June 2010

  150. Blaiss M: Experience from the US-Management of Allergic Rhinitis. Rhinology Update Symposium in
       2010. Catholic University St. Mary’s Hospital. Seoul, Korea, August 2010

  151. Blaiss M: Predicting response to pharmacotherapy in rhinosinusitis: How close are we? Asia-Pacific
       Congress of Allergy, Asthma, and Clinical Immunology Meeting, Singapore Nov 2010.

  152. Blaiss M: Recognizing phenotype of rhinitis – How important is it? Asia-Pacific Congress of Allergy,
       Asthma, and Clinical Immunology Meeting, Singapore Nov 2010.

  153. Blaiss M: Are SLIT Single Allergen Tablets Safe and Effective in Treating Children with SAR?
       American College of Allergy, Asthma, and Immunology Meeting, Phoenix, Nov 2010

  154. Blaiss M: Impact of Ocular Inflammation on the Patient. American College of Allergy, Asthma, and
       Immunology Meeting, Phoenix, Nov 2010

  155. Blaiss M: Development and Behavior Problems in the Child and Adolescent with Asthma. American
       College of Allergy, Asthma, and Immunology Meeting, Phoenix, Nov 2010

  156. Blaiss M, Maloney J, et al: Efficacy and Safety of Grass Allergy Immunotherapy Table in a North
       American Pediatric Population. American College of Allergy, Asthma, and Immunology Meeting,
       Phoenix, Nov 2010 (abstract)

  157. Blaiss M, Meltzer E, Murphy K, et al: Asthma Insight and Management (AIM): A National Survey of
       Asthma Patients, the General Population, and Healthcare Providers. American College of Allergy,
       Asthma, and Immunology Meeting, Phoenix, Nov 2010 (abstract)
Case 2:17-md-02785-DDC-TJJ Document 1794-6 Filed 08/08/19 Page 41 of 60




  158. Meltzer E, Nathan R, Blaiss M, et al. Patient-Reported Asthma Burden and Treatment Practice in the
       United States: Results of the Asthma Insight and Management Survey. American College of Allergy,
       Asthma, and Immunology Meeting, Phoenix, Nov 2010 (abstract)

  159. Creticos P, Blaiss M, Nolte H, et al. Safety of Timothy Grass Allergen Immunotherapy Tablets in North
       American Adults and Children. American College of Allergy, Asthma, and Immunology Meeting,
       Phoenix, Nov 2010 (abstract)

  160. Blaiss M, Meltzer E, Spann M et al. Comprehensive Report on the Efficacy, Safety, QOL, and Caregiver
       Satisfaction in Children receiving Olopatadine 0.6% Nasal Spray for the Treatment of Seasonal Allergic
       Rhinitis. American College of Allergy, Asthma, and Immunology Meeting, Phoenix, Nov 2010 (abstract)

  161. Blaiss M: Recognizing phenotype of rhinitis – How important is it? 6th Hong Kong Allergy Conference,
       Hong Kong Nov 2010

  162. Blaiss M: Obesity and Asthma-Understanding and Management. World Allergy Organization
       International Scientific Conference, Dubai, UAE, Dec 2010.

  163. Blaiss M: Practical Considerations in the Management of Pediatric Allergic Rhinitis and Asthma. World
       Allergy Organization International Scientific Conference, Dubai, UAE, Dec 2010.

  164. Blaiss M: Ocular Allergy-Epidemiology and Pathomechanism. World Allergy Organization International
       Scientific Conference, Dubai, UAE, Dec 2010.

  165. Blaiss M: Development and Behavior Disorders in Children and Adolescents with Asthma. World
       Allergy Organization International Scientific Conference, Dubai, UAE, Dec 2010.

  166. Blaiss M: Elimination of Ocular Itching by Olopatadine HCL Ophthalmic Solution, 0.2%. World Allergy
       Organization International Scientific Conference, Dubai, UAE, Dec 2010. (abstract)

  167. Blaiss M: Allergic Rhinitis: Update and Management. Inje University Sanggye-Paik Hospital, Seoul
       Korea, Jan 2011

  168. Blaiss M: Allergic Rhinitis: Update and Management. Yonsei University Pediatric Department,
       Severance Hospital, Seoul Korea, Jan 2011

  169. Maloney J, Skoner D, Nolte H, Gawchik S, Blaiss M. Efficacy of Timothy Grass Allergy
       Immunotherapy Tablet During Peak Grass Pollen Season in North American Children and Adolescents,
       American Academy of Allergy, Asthma, and Immunology Meeting, San Francisco, March 2011
       (abstract)

  170. Nolte H, Nelson H.S., Blaiss M., Bufe A., Dahl R., Durham SR Lower Respiratory-Related Events in
       Adults and Children With Allergic Rhinoconjunctivitis Receiving Timothy Grass Allergy
       Immunotherapy Tablet. American Academy of Allergy, Asthma, and Immunology Meeting, San
       Francisco, March 2011 (abstract)

  171. Creticos P, Nolte H, Skoner D, Blaiss M, Maloney J, Nelson HS. Effect of Timothy Grass Allergy
       Immunotherapy Tablet on Allergic Rhinoconjunctivitis Eye Symptoms in North American Adults and
       Children. American Academy of Allergy, Asthma, and Immunology Meeting, San Francisco, March
       2011 (abstract)
Case 2:17-md-02785-DDC-TJJ Document 1794-6 Filed 08/08/19 Page 42 of 60




  172. Stoloff, S, Nathan RA. Blaiss M, Meltzer E, Doherty D, Murphy K. Comparing Asthma in America
       (AIA) and Asthma Insight and Management (AIM) Surveys - Did Asthma Burden and Management
       Improve in the United States Between 1998 and 2009? American Academy of Allergy, Asthma, and
       Immunology Meeting, San Francisco, March 2011 (abstract)

  173. Stoloff, S, Nathan RA. Blaiss M, Meltzer E, Doherty D, Murphy K. Physician-Reported Asthma Control
       and Management From the Asthma Insight and Management (AIM) Survey American Academy of
       Allergy, Asthma, and Immunology Meeting, San Francisco, March 2011 (abstract)

  174. Meltzer E, Doherty D, Nathan RA, Murphy K, Stoloff, S, Blaiss M. The Overall Burden Experienced by
       Asthma Patients Interviewed in the Asthma Insight and Management (AIM) Survey American Academy
       of Allergy, Asthma, and Immunology Meeting, San Francisco, March 2011 (abstract)

  175. Doherty D, Meltzer E, Stoloff, S, Murphy K, Nathan RA, Blaiss M. Patient and Physician Differences in
       the Understanding Asthma Symptom Deterioration Terminology From the Asthma Insight and
       Management (AIM) Survey.American Academy of Allergy, Asthma, and Immunology Meeting, San
       Francisco, March 2011 (abstract)

  176. Blaiss MS: Allergies-A Global Problem. 2nd Middle-East-Asia Allergy Asthma Immunology Congress,
       Dubai UAE, April 2011

  177. Blaiss MS: Asthma Insight and Management, Impact on Patients and Clinicians. 2nd Middle-East-Asia
       Allergy Asthma Immunology Congress, Dubai UAE, April 2011

  178. Blaiss MS: Safety Update regarding intranasal corticosteroids for the treatment of allergic rhinitis.
       Eastern Allergy Conference, Palm Beach FL, June 2011

  179. Blaiss MS, Garnet DB, et al: Zero Itch with Olopatadine Hydrochloride Ophthalmic Solution, 0.2% in a
       Conjunctival Allergen Challenge Study (abstract) Eastern Allergy Conference, Palm Beach FL, June
       2011

  180. Blaiss MS: Emerging Therapies in Allergic Rhinitis. American Academy of Pediatrics Meeting, Boston
       October 2011

  181. Blaiss MS: Allergic Rhinitis: Effect on Behavior and Sleep in Children. American Academy of Pediatrics
       Meeting, Boston October 2011

  182. Blaiss MS: Asthma Phenotypes and Vitamin D Deficiency, Asthma, and Allergy. Lebanese Society of
       Allergy and Immunology, Beirut, Lebanon, October 2011

  183. Blaiss MS: Non-adherence: Patient Buy-In vs Economics. American College of Allergy, Asthma, and
       Immunology Meeting, Boston November 2011

  184. Blaiss MS: Patient Education and Treatment Compliance in Allergic Rhinitis in the USA. World Allergy
       Congress, Cancun Mexico December 2011

  185. Blaiss MS: Obstructive Sleep Disorders in Breathing in Childhood-School and Behavior Problems.
       World Allergy Congress, Cancun Mexico December 2011

  186. Blaiss MS, Tort M, Lay B, et al: Ocular Signs and Symptoms Elicited by a Naturalistic Allergen
       Challenge in an Environmental Exposure Chamber Model versus a Direct Allergen Instillation Model.
       World Allergy Congress, Cancun Mexico December 2011 (abstract).
Case 2:17-md-02785-DDC-TJJ Document 1794-6 Filed 08/08/19 Page 43 of 60




  187. Blaiss MS: Update on US Clinical Trials on SLIT. American Academy of Allergy, Asthma, and
       Immunology meeting, Orlando FL, March 2012

  188. Skoner D, Nolte H, Creticos P, Blaiss M, Mahoney J, and Nelson H. Timothy Grass Allergen
       Immunotherapy Tablets Reduce Nasal and Ocular Symptoms Associated with Allergic
       Rhinoconjunctivitis During Grass Pollen Season in North American Children and Adults: 2 Randomized,
       Placebo-Controlled Trials. American Academy of Allergy, Asthma, and Immunology meeting, Orlando
       FL, March 2012 (abstract)

  189. Blaiss M. Emerging Therapies in Asthma and Link between Rhinitis and Asthma. Gulf Thoraric Society,
       Dubai, March 2012

  190. Blaiss M. Managing Acute Allergic Eye Disease and Associated Rhinitis from the Allergist’s
       Perspective. American Society of Cataract and Refractive Surgery Annual Meeting, Chicago, April 2012

  191. Blaiss M. Safety of Intranasal Corticosteroids: Should They go OTC? and Vitamin D Deficiency,
       Allergy, and Asthma-what is the connection? Intermountain West Allergy Meeting, Sun Valley, ID June
       2012.

  192. Blaiss M: Can we prevent allergies in children? Society of Latin American Allergy, Asthma, and
       Immunology, Cartagena, Colombia, October 2012

  193. Blaiss M: The Economic Impact of a New System for the US-Using Existing Countries Experiences in
       OTC Allergy Medications. American College of Allergy, Asthma, and Immunology Meeting, November
       2012.

  194. Blaiss M et al: Efficacy of Timothy Grass Allergy Immunotherapy Tablet in European and North
       American Patients With Allergic Rhinoconjunctivitis. American College of Allergy, Asthma, and
       Immunology Meeting, November 2012 (abstract)

  195. Blaiss M. Inhalation Devices in Asthma and Adherence in Asthma. World Allergy Organization
       Meeting, Hyderabad, India, December 2012

  196. Blaiss M. Exploring the Clinical Significance of Intranasal Corticosteroids Characteristics. North
       American Rhinology and Allergy Conference, Puerto Rico, Jan 2013

  197. Blaiss M, Dykewicz M, et al. Diagnosis of Nasal and Eyes Allergies. The Allergies, Immunotherapy, and
       Rhinoconjunctivitis (AIRS) Patient Survey. American Academy of Allergy, Asthma, and Immunology
       Meeting, San Antonio, Feb 2013. (abstract)

  198. Skoner D, Blaiss M, et al. Path to Immunotherapy-What is Driving Immunotherapy Use? The Allergies,
       Immunotherapy, and Rhinoconjunctivitis (AIRS) Patient Survey. American Academy of Allergy,
       Asthma, and Immunology Meeting, San Antonio, Feb 2013. (abstract)

  199. Berman G, Blaiss M, et al. Effect of Allergy Immunotherapy Tablet in Patients with or without Local
       Application-Site Reactions. American Academy of Allergy, Asthma, and Immunology Meeting, San
       Antonio, Feb 2013. (abstract)

  200. Dykewicz M, Blaiss M, et al. Patients Living with Allergy Symptoms. The Allergies, Immunotherapy,
       and Rhinoconjunctivitis (AIRS) Patient Survey. American Academy of Allergy, Asthma, and
       Immunology Meeting, San Antonio, Feb 2013. (abstract)
Case 2:17-md-02785-DDC-TJJ Document 1794-6 Filed 08/08/19 Page 44 of 60




  201. Blaiss M. Presentation of Results: Attitudes of Consumers Towards Health, Cough, and Cold Survey.
       American Cough Conference, June 2013.

  202. Blaiss M: Consequences of Pediatric Allergic Rhinitis. European Academy of Allergy, Asthma, and
       Immunology-World Allergy Organization Meeting, Milan, Italy, June 2013

  203. Blaiss M: SLIT in Pediatrics. California Society of Allergy, Asthma, and Immunology Meeting,
       Huntington Beach CA, June 2013

  204. Blaiss M: Emerging Therapies in Allergic Rhinitis. California Society of Allergy, Asthma, and
       Immunology Meeting, Huntington Beach CA, June 2013

  205. Blaiss M: Unified Airways, Paracetamol and Asthma, Vitamin D Deficiency and Asthma. ComPedia
       2013, Guadalajara Mexico, July 2013.

  206. Blaiss M: SLIT in the US. Tennessee State Allergy, Asthma, and Immunology Meeting, Nashville, July
       2013.

  207. Blaiss M: Emerging Therapies in Allergic Rhinitis. Southeastern Allergy, Asthma, and Immunology
       Meeting, Asheville, NC, September 2013.

  208. Blaiss M: Immunotherapy for Respiratory Diseases-What is the Evidence? Asia Pacific Association of
       Pediatric Allergy, Respirology and Immunology Meeting, Bangkok, Thailand. October 2013.

  209. Blaiss M: SLIT in the USA and Is it Time for Intranasal Corticosteroids to go OTC in the US? Wisconsin
       Allergy Society, Milwaukee WI, October 2013.

  210. Blaiss M: Where and When to Consider SLIT. American College of Allergy, Asthma, and Immunology
       Meeting, Baltimore, November 2013.

  211. Blaiss M: Update on SLIT in the US. WAO Symposium on Immunotherapy and Biologics. Chicago, Dec
       2013

  212. Blaiss M: SLIT-Where Does it Fit? and Complications of Allergic Rhinitis. North American Rhinology
       and Allergy Meeting, Puerto Rico, Jan 2014

  213. Blaiss M: Pearls and Pitfalls for Allergy Diagnostic Testing, American Academy of Allergy, Asthma,
       and Immunology Meeting, San Diego, March 2014

  214. Blaiss M: Practical Application of Use of Grass SLIT vs SCIT in the US-Case Study, American
       Academy of Allergy, Asthma, and Immunology Meeting, San Diego, March 2014

  215. Blaiss M: Update on Rhinitis. Toledo Allergy Society: Allergy, Asthma and Immunology Conference.
       Toledo Ohio, September 2017

  216. Blaiss M: Molecular based Immunotherapy in Precision Medicine and Magnitude of clinical efficacy of
        SLIT in Rhinoconjunctivitis, Asthma, and Atopic Dermatitis. Immunotherapy State of the Art 2017,
        Mexico City, October 2017

  217. Blaiss M, Petroni D, Tilles S, et al: Current Management and Use of Oral Immunotherapy for Peanut
        Allergy in US Patients. American College of Allergy, Asthma, and Immunology Meeting, Boston 2017
        (abstract).
 Case 2:17-md-02785-DDC-TJJ Document 1794-6 Filed 08/08/19 Page 45 of 60




     218. Petroni D, Lieberman J, Tilles S, Cassese M, Venugopal A, Blaiss M: Practice Considerations in
           Offering Peanut Oral Immunotherapy in the US. American College of Allergy, Asthma, and
           Immunology Meeting, Boston 2017 (abstract).

     219. Blaiss MS. Current and Emerging Therapies in Severe Asthma and COPD. Guangzhou Chest Hospital
           Seminar. Guangzhou, China, November 2017

     220. Blaiss MS. Current and Emerging Therapies in Severe Asthma. Guangzhou Institute of Respiratory
           Disease Grand Rounds. Guangzhou, China, November 2017

     221. Blaiss MS. The Role of Home Spirometry in Chronic Respiratory Diseases. Sichuan Medical Association
           Meeting, Mianyang, China, November 2017

     222. Blaiss MS, Tilles SA, Lieberman JA, et al. Limitations in Current Peanut Oral Immunotherapy (POIT)
           Practices in the U.S. Journal of Allergy and Clinical Immunology. 2018;141(2) American Academy of
           Allergy, Asthma, and Immunology Meeting, Orlando 2018 (abstract).

 Selected Publications


1.   Wittig HJ, Blaiss MS: How Helpful is the Radioallergosorbent Test in the Diagnosis of Allergic Diseases?
     Southern Med J, Vol. 75, pp 820-823, 1982.

2.   Blaiss MS, Waxman J, Lange RK: Occipital Headache as a Manifestation , of Giant Cell Arteritis. Southern
     Med J, Vol. 75, pp. 887-888, 1982.

3.   Blaiss MS, Herrod H, Crawford LV, Lieberman P: Beclomethasone Diproprionate Aerosol: Hematologic and
     Immunologic Effects. Annals of Allergy, Vol. 48, pp. 210-214, 1982.

4.   Blaiss MS, McCants M, Lehrer S: Cabbage Induced Anaphylaxis. Annals of Allergy. Vol. 58, pp. 248-250,
     1987.

5.   Shield S and Blaiss MS: Prevalence of Latex Sensitivity in Children Evaluated for Inhalant Allergy.Allergy
     Proceedings , Vo/ 13 (3):129-131, 1992.

6. Raby R, Blaiss M, Gross S, and Herrod HG. Antibody response to unconjugated Haemophilus influenzae b and
     pneumococcal polysaccharide vaccines in children with recurrent infections. J Allergy Clin Immunol 1996;
     98:451-9.

7. Nastasi K, Howard D, Raby R, Lew DB, Blaiss M. Airway Fluoroscopic Diagnosis of Vocal Cord Dysfunction
     Syndrome. Ann Allergy Asthma Immunol 1997; 78: 586-588.

8. DePaola L, Roberts MC, Blaiss MS, et al. Mothers’ and Children’s Perception of Asthma Medication.
     Children’s Health Care 1997; 26: 265-283.

9. Bayliss M, Espindle D, Buchner D, Blaiss M, et al. A new tool for monitoring asthma outcomes: The ITG
     Asthma Short Form. Quality of Life Research 9: 451-466, 2000.

10. Berger W, Legorreta A, Blaiss M, et al. The Utility of the Health Plan Employer Data and Information Set
     (HEDIS) asthma measure to predict asthma-related outcomes. Ann Allergy Asthma Immunol 2004; 93: 538-
     545.
 Case 2:17-md-02785-DDC-TJJ Document 1794-6 Filed 08/08/19 Page 46 of 60




11. Campbell J, Graham M, Gray H, Bower C, Blaiss M, Jones S. Allergic Fungal Sinusitis in Children. Ann
    Allergy Asthma Immunol 2006; 96: 286-290.

12. Blaiss MS: "Pruritus" in Current Clinical Practice, Franz Messerli, ed. W.B. Saunders 1987, p. 34-36.

13. Blaiss MS and deShazo R: Drug Allergy. Pediatric Clinics in North America. Vol. 35, No. 5, pp. 1131-1147,
    Oct. 1988.

14. Blaiss MS: Latex Allergy in Children-A Review. Pediatric Asthma, Allergies, & Immunology Vol 6, pp 71-
    75, 1992.

15. Blaiss MS: Topical Corticosteroids in the Treatment of Pediatric Asthma. Pediatric Asthma, Allergies, &
    Immunology, Vol. 6, pp 227-232, 1992.

16. Blaiss MS: New Pharmaceutical Agents in the Treatment of Asthma. Allergy Proceedings, Vol 14, pp17-21,
    1993.

17. Blaiss MS: Recurrent Infections in Children and Adults. Audio Digest Family Practice, Vol 41, Number 22,
    1993.


18. Chao CP, Blaiss MS, and Higgins GC: A 4-year-old girl with chronic pruritic rash. Annals of Allergy, Vol
    71,217-222, 1993

19. Blaiss MS: Outcomes Analysis and Allergy/Clinical Immunology. Joint Council of Allergy and Immunology
    Reports Vol 50, November 1993

20. Raby R. and Blaiss MS:" Anaphylaxis and Serum Sickness".Conn's Therapy 1994, Robert Rakel, ed., W.B.
    Saunders 1994, 703-707


21. Blaiss MS: " Outcomes Research and Its Importance to the Allergist/Immunologist". Insights in Allergy Vol
    9, April 1994.

22. Nastasi K and Blaiss M: "A seven year-old boy with sinusitis, otitis media, and asthma." Annals of Allergy,
    1994; 73: 15-20.

23. Raby R. and Blaiss MS:" Anaphylaxis and Serum Sickness". Conn's Therapy 1995, Robert Rakel, ed., W.B.
    Saunders 1995 , 675-678.

24. Blaiss M. “Why Outcomes?” Annals of Allergy, Asthma, and Immunology, 1995; 74: 359-361.

25. Nastasi K, Heinly T, and Blaiss M. “Exercise-Induced Asthma and the Athlete” J Asthma, 1995; 32: 249-257.

26. Charous BL, Banov C, Bardana EJ, Blaiss M, et al. “Latex Allergy–an Emerging Healthcare Problem” Annals
    of Allergy, Asthma, and Immunology, 1995; 75: 19-21.

27. Blaiss MS and Luskin A: Asthma Management : A Renewed Focus on Management Solutions and Prevention
    Strategies. CD-ROM , Cogent Interactive Communications.

28. Blaiss MS: Asthma Outcomes and The Specialist. Medical Outcomes Trust Monitor , Vol 1, Issue 2, pages 1-
    2. Oct 1996
Case 2:17-md-02785-DDC-TJJ Document 1794-6 Filed 08/08/19 Page 47 of 60




29. Blaiss MS (contributor):Practice Parameters for allergen immunotherapy. J Allergy Clin Immunol, 1996; 98:
    1001-1011.

30. Blaiss MS: The Role of Outcome Studies in Allergy and Clinical Immunology. Allergy and Asthma
    Proceedings, 1996; 17: 355-358.

31. Blaiss MS: “Approach to the Allergic Patient” . In Allergic Diseases: Diagnosis and Treatment, Lieberman P
    and Anderson J, eds. ,Totowa, NJ, Humana Press 1997, 15-26.

32. Lieberman P and Blaiss MS: “Allergic Diseases of the Eye and Ear”. In Allergic Diseases: Diagnosis and
    Management, Patterson R, Grammer LC, and Greenberger PA, eds., Philadelphia, Lippincott-Raven 1997,
    223-251.

33. Blaiss MS, Bukstein D, Davis M, and Luskin A: Improving Allergy and Asthma Care through Outcomes
    Management. Managed Care Focus Series, American Academy of Allergy, Asthma and Immunology, 1997

34. Blaiss MS: Outcomes Analysis in Asthma. JAMA, 1997; 278: 1874-1880.

35. Blaiss MS: Aerosols and Delivery Devices in Asthma Management. Journal of Asthma, 1997; 34: 441-442.

36. Blaiss MS (contributor): The Diagnosis and Management of Anaphylaxis. J Allergy Clin Immunol, 1998; 101:
    S465-S528.

37. Blaiss MS: How to Determine the Impact and Cost-Effectiveness of Allergic Rhinitis Treatments. Drug
    Benefit Trends 1998;10(6):32-36.

38. Blaiss MS: “ Costs and Trends in the Management of Allergic Diseases.” Current View of Allergic Diseases,
    Michael Kaliner, ed. Current Medicine, 1999.

39. Blaiss MS: Anaphylaxis and Anaphylactoid Reactions. Current Practice of Medicine, Vol 1. No. 1, September
    1998.

40. Kagy L and Blaiss MS: Anaphylaxis in Children. Pediatric Annals, 1998; 27: 727-734.

41. Blaiss MS (contributor): Parameters for the Diagnosis and Management of Sinusitis. J Allergy Clin Immunol,
    1998; 102: 1A-144A.

42. Yel L and Blaiss MS:" Allergic Reactions to Drugs". Conn's Therapy 1999, Robert Rakel, ed., W.B. Saunders
    1999, 781-786.

43. Heinly T and Blaiss MS: Genetics of Atopy. Immunology and Allergy Clinics of North America, 1999; 19:
    281-289.

44. Blaiss MS: The Impact of Allergic Rhinitis on Quality of Life and Cognitive Function. Respiratory Digest
    1999; 1: 2-9.

45. Blaiss MS: Anaphylaxis and Anaphylactoid Reactions. Current Practice of Medicine, Vol 2. No. 9, September
    1999.

46. Blaiss MS and Heinly T: Pharmacologic Agents for the Long-Term Control of Asthma. Pharmacy and
    Therapeutics 1999; 24: 416-429.
 Case 2:17-md-02785-DDC-TJJ Document 1794-6 Filed 08/08/19 Page 48 of 60




47. Blaiss MS: Quality of Life in Allergic Rhinitis. Ann Allergy Asthma Immunol 1999; 83: 449-454.

48. Blaiss MS: Cognitive, social, and economic costs of allergic rhinitis. Allergy and Asthma Proceeding 2000;
    21: 7-13.

49. Graham DM, Blaiss MS, Bayliss MS, et al. Impact of changes in asthma severity on health-related quality of
    life in pediatric and adult patients: Results from the Asthma Outcomes Monitoring System. Allergy and
    Asthma Proceedings 2000; 21: 151-158.


50. Blaiss MS: “Costs and Trends in the Management of Allergic Disorders” in Current Review of Allergic
    Diseases, Kaliner M, ed, Philadelphia, Current Medicine, 2000.


51. Kagy L and Blaiss MS: “Anaphylaxis” . In Allergic Diseases: Diagnosis and Treatment, 2nd Edition,
    Lieberman P and Anderson J, eds. ,Totowa, NJ, Humana Press, 2000.

52. Graham DM and Blaiss MS: Outcomes Monitoring in Pediatric Asthma. Pediatric Annals 2000; 29: 438-43.

53. Graham DM and Blaiss MS: Complementary/alternative medicine in the treatment of asthma. Ann Allergy
    Asthma Immunol 2000; 85: 438-447.

54. Blaiss MS: Measuring Outcomes in Pediatric Asthma. Allergy and Asthma Proceedings 2001; 22: 63-65.

55. Blaiss MS: Anaphylaxis and Anaphylactoid Reactions. In Best Practice of Medicine [http://praxis.md]. New
    York: Praxis Press. 2001 May.

56. Blaiss MS: Efficacy, Safety, and Patient Preference of Inhaled Nasal Corticosteroids: A Review of Pertinent
    Published Data. Allergy and Asthma Proceedings 2001; 22: S5-S10.

57. Blaiss MS: “Costs of Allergic Rhinitis” in Current Review of Rhinitis, M. Kaliner, ed, Philadelphia, Current
    Medicine, 2002.

58. Lieberman P and Blaiss MS editors, Atlas of Allergic Diseases, Philadelphia, Current Medicine, 2002.

59. Blaiss MS: Dual-Controller Regimens II: Observational Data. Advanced Studies in Medicine 2002; 2: 86-90.

60. Blaiss MS: Medical and economic dimensions linking allergic rhinitis and asthma. Allergy and Asthma
    Proceedings 2002; 23: 223-227.

61. Blaiss MS: “Cost-effectiveness of H1-Antihistamines” in Histamine and H1-Antihistamines in Allergic
    Diseases, F.E Simons, ed, New York, Marcel Dekker, Inc, 2002.

62. Lieberman P and Blaiss MS: “Allergic Diseases of the Eye and Ear”. In Patterson’s Allergic Diseases,
    Grammer LC, and Greenberger PA, eds., Philadelphia, Lippincott, Williams,&Wilkins 2002.

63. Blaiss MS and Belleau J: “Costs of Asthma” in Current Review of Asthma, M. Kaliner, ed, Philadelphia,
    Current Medicine, 2003.

64. Blaiss MS: Pediatric asthma disease management programs-do they work? Annals of Allergy, Asthma, and
    Immunology 2003; 90:282-283
 Case 2:17-md-02785-DDC-TJJ Document 1794-6 Filed 08/08/19 Page 49 of 60




65. Casale T, Blaiss MS, et al. First do no harm: Managing antihistamine impairment in patients with allergic
    rhinitis. J Allergy Clin Immunol 2003; 111: S835-42.

66. Blaiss MS: Management of Rhinitis and Asthma during Pregnancy. Annals Allergy Asthma Immuno 2003;
    90: 16-22

67. Blaiss MS: Important Aspects in Management of Allergic Rhinitis: Compliance, cost, and quality of life.
           Allergy and Asthma Proceedings 2003; 24: 231-238.

68. Blaiss MS: Pharmacoeconomics of Asthma. Allergy Clin Immunol Int-J World Allergy Org 2003; 15:240-
    245.

69. Blaiss MS: What can we do NOW? Curr Opin Allergy Clin Immunol 2004; 4: 111-112.

70. Blaiss MS: Managing asthma during pregnancy. The whys and hows of aggressive control. Postgrad Med
    2004; 115: 55-8, 61-4

71. Blaiss MS: The Role of IgE in Allergic Asthma. Alergia Astma Immunologia (Poland) 2004; 9(suplement 3)
    82-85.

72. Waikart L and Blaiss MS: Pharmacologic Therapy for the treatment of asthma in children. Minerva Pediatr
    2004; 56: 457-467.

73. Blaiss MS: Allergic Rhinitis and Impairment Issues in Schoolchildren: A Consensus Report; Current Medical
    Research and Opinion 2004; 20: 1937-1952.

74. Blaiss MS: Current Concepts and Therapeutic Strategies for Allergic Rhinitis in School-Age Children. Clin
    Ther 2004; 26: 1876-1889.

75. Blaiss MS: Management of asthma during pregnancy. Allergy and Asthma Proc 2004; 25:375-379.

76. Blaiss MS: Rhinitis-Asthma Connection: Epidemiologic and pathophysiologic basis. Allergy and Asthma
    Proc 2005; 26:35-40.

77. Blaiss MS: Antihistamines: Treatment Selection Criteria for Pediatric Seasonal Allergy Rhinitis. Allergy and
    Asthma Proc 2005; 26:95-102.

78. Meltzer E, Hadley J, Blaiss M, et al. Development of questionnaires to measure patient preferences for
    intranasal corticosteroids in patients with allergic rhinitis. Otolaryngol Head Neck Surg 2005; 132: 197-207.

79. Lieberman P and Blaiss MS editors, Atlas of Allergic Diseases, Second Edition, Philadelphia, Current
    Medicine, 2005.

80. Gandhi RK and Blaiss MS: Current concepts and therapeutic strategies for allergic rhinitis. Otorinolaringol
    2005; 55:187-201.

81. Blaiss MS: Asthma: Prevalence and economic implications. Manag Care 2005;14(11 suppl):10-15

82. Blaiss MS and Hill B: Outcomes in Pediatric Asthma. Current Allergy and Asthma Reports 2005, 5: 431-436.

83. Blaiss MS: Prevalence and Economic Implications. P&T Digest 2005, 14: 10-15.
 Case 2:17-md-02785-DDC-TJJ Document 1794-6 Filed 08/08/19 Page 50 of 60




84. Blaiss MS: Expanding the evidence base for the medical treatment of nasal polyposis. Journal of Allergy Clin
    Immunol 2005; 116: 1272-1274.

85. Blaiss MS: Epidemiology and pathophysiology of immunoglobulin E-mediated asthma. Allergy and Asthma
    Proc 26: 423-427, 2005.

86. Streck M and Blaiss MS: Quality of care of asthma during pregnancy. Expert Rev Pharmacoeconomics
    Outcome Res 6: 67-77, 2006.

87. Gandhi RK and Blaiss MS: What are the best estimates of pediatric asthma control? Curr Opin Allergy Clin
    Immunol 6: 106-112, 2006.

88. Bielory L, Blaiss M, et al. Concerns about intranasal corticosteroids for over-the-counter use : position
    statement of the Joint Task Force for the American Academy of Allergy, Asthma, and Immunology and the
    American College of Allergy, Asthma, and Immunology. Ann Allergy Asthma Immunol 2006; 96:514-525.

89. Blaiss MS. “Costs of Allergic Rhinitis” in Current Review of Rhinitis, M. Kaliner, 2nd ed, Philadelphia,
    Current Medicine, 2006.

90. Blaiss MS, Thompson A, Juniper E, and Meltzer E. “Quality of Life in Patients with Allergic Rhinitis” in
    Current Review of Rhinitis, M. Kaliner, 2nd ed, Philadelphia, Current Medicine, 2006.


91. Blaiss MS, Benninger MS, et al. Expanding choices of intranasal steroid therapy: Summary of a Roundtable
    Meeting. Allergy Asthma Proc 27:254-264, 2006.

92. Blaiss MS. Diphenhydramine vs desloratadine comparisons must consider risk-benefit ratio. Ann Allergy
    Asthma Immunol 2006; 97:122.

93. Lehman JM and Blaiss MS. Selecting the Optimal Antihistamine for Patients with Allergic Rhinitis. Drugs
    2006; 66: 2309-2319.

94. Blaiss MS. Safety considerations of intranasal corticosteroids of the treatment of allergic rhinitis. Allergy
    Asthma Proc 28: 145-152, 2007.

95. Blaiss MS, Meltzer EO, Derebery, MJ, et al. Patient and healthcare-provider perspectives on the burden of
    allergic rhinitis. Allergy Asthma Proc 28: S4-S10, 2007.

96. Canonica GW, Baena-Cagnani CE, Blaiss MS, Dahl R, Kaliner MA, Valovirta EJ. Unmet needs in asthma:
    Global Asthma Physician and Patient (GAPP) Survey: global adult findings. Allergy 2007;62(6):668-74.

97. Blaiss MS. Allergic Rhinoconjunctivitis: Burden of Disease. Allergy Asthma Proc 28: 393-397, 2007



98. Kagy L and Blaiss MS: “Anaphylaxis” . In Allergic Diseases: Diagnosis and Treatment, 3rd Edition,
    Lieberman P and Anderson J, eds. Totowa, NJ, Humana Press, 2007.

99. Blaiss MS: Part II: Inhaler technique and adherence to therapy Difficult-to-control asthma: underlying factors,
    clinical implications, and treatment strategies. Current Medical Research and Opinion 2007, VOL. 23, Suppl.
    3, 2007, S13–S20
 Case 2:17-md-02785-DDC-TJJ Document 1794-6 Filed 08/08/19 Page 51 of 60




100. Schatz M, Blaiss M, et al. Pay for Performance for the allergist-immunologist: Potential promise and
    problem. J Allergy Clin Immunol 2007; 120:769-775.


101. Blaiss M. Evolving paradigm in the management of allergic rhinitis-associated ocular symptoms:role of
    intranasal corticosteroids. Current Medical Research and Opinion 2008; 24: 821-836.


102. Bousquet, J., N. Khaltaev, et al. (2008). "Allergic Rhinitis and its Impact on Asthma (ARIA) 2008 update (in
    collaboration with the World Health Organization, GA(2)LEN and AllerGen)." Allergy 63 Suppl 86: 8-160.

103. Ogilivie-McDaniel C, Blaiss M, et al. Mastocytic Enterocolitis: A Newly Described Mast Cell Entity. Ann
    Allergy Asthma Immunol 2008; 101: 654-655.

104. Blaiss MS and Mahr T. Clinical Utility of Sublingual Immunotherapy in Pediatric Patients with Allergic
    Rhinitis and.or Asthma. Pediatric Allergy, Asthma, and Immunology 2009; 22:27-36.

105. Meltzer E, Blaiss M, et al. Burden of allergic rhinitis: Results from the Pediatric Allergies in America survey.
    J Allergy Clin Immunol 2009; 124: S43-S70.

106. Quan M, Casale T, Blaiss M: Should Clinicians Routinely Determine Rhinitis Subtype on Initial Diagnosis
    and Evaluation? A Debate. Clinical Cornerstone 2009; 9: 54-60.

107. Blaiss MS. Kaliner MA, Baena-Cagnani CE et al. Barriers to Asthma Treatment in the United States: Results
    From the Global Asthma Physician and Patient Survey. World Allergy Organization Journal. 2(12):303-313,
    December 2009.


108. Blaiss MS: Clinical Safety and Efficacy of Antihistamines in Children 6 Months to 12 Years for Treatment of
    Allergic Rhinitis and Chronic Idiopathic Urticaria. International Pediatrics/Vol. 24/No. 4/2009.

109. Benninger M, Farrar J, Blaiss M, et al. Evaluating approved medications to treat allergic rhinitis in the United
    States: an evidence-based review of efficacy for nasal symptoms by class. Ann Allergy Asthma Immunol.
    2010;104:13–29.

110. Lehman J and Blaiss MS: “Phamacotherapy of Allergic Rhinitis” . In Allergy Frontiers: Therapy and
    Prevention, Volume 5, Pawankar R, Holgate ST, Rosenwasser LJ, eds. Tokyo, Springer, 2010

111. Robinson WS and Blaiss MS: Practice Pearl on “Randomized Trial to Evaluate Efficacy and Safety of
    Combination Budesonide and Formoterol and New FDA Mandate Regarding LABAs” Hospital Practice,
    Volume 38, Issue 2, 79-81. June 2010

112. Liu Andrew, Robert S. Zeiger, Christine A. Sorkness, Nancy K. Ostrom, Bradley E. Chipps, Kathleen Rosa,
    Maria E. Watson, Michael S. Kaplan, John R. Meurer, Todd A. Mahr, Michael S. Blaiss, Elisabeth Piault-
    Louis, Jeffrey McDonald. The Childhood Asthma Control Test∗: Retrospective determination and clinical
    validation of a cut point to identify children with very poorly controlled asthma. Journal of Allergy and
    Clinical Immunology Volume 126, Issue 2, August 2010, Pages 267-273.e

113. Bousquet J, Schünemann HJ, Zuberbier T, Bachert C, Baena-Cagnani CE, Bousquet PJ, Brozek J, Canonica
    GW, Casale TB, Demoly P, Gerth van Wijk R, Ohta K, Bateman ED, Calderon M, Cruz AA, Dolen WK,
    Haughney J, Lockey RF, Lötvall J, O’Byrne P, Spranger O, Togias A, Bonini S, Boulet LP, Camargos P,
 Case 2:17-md-02785-DDC-TJJ Document 1794-6 Filed 08/08/19 Page 52 of 60




    Carlsen KH, Chavannes NH, Delgado L, Durham SR, Fokkens WJ, Fonseca J, Haahtela T, Kalayci O,
    Kowalski ML, Larenas-Linnemann D, Li J, Mohammad Y, Mullol J, Naclerio R, O’Hehir RE, Papadopoulos
    N, Passalacqua G, Rabe KF, Pawankar R, Ryan D, Samolinski B, Simons FER, Valovirta E, Yorgancioglu A,
    Yusuf OM, Agache I, Aït-Khaled N, Annesi-Maesano I, Beghe B, Ben Kheder A, Blaiss MS, Boakye DA,
    Bouchard J, Burney PG, Busse WW, Chan-Yeung M, Chen Y, Chuchalin AG, Costa DJ, Custovic A, Dahl R,
    Denburg J, Douagui H, Emuzyte R, Grouse L, Humbert M, Jackson C, Johnston SL, Kaliner MA, Keith PK,
    Kim YY, Klossek JM, Kuna P, Le LT, Lemiere C, Lipworth B, Mahboub B, Malo JL, Marshall GD, Mavale-
    Manuel S, Meltzer EO, Morais-Almeida M, Motala C, Naspitz C, Nekam K, Niggemann B, Nizankowska-
    Mogilnicka E, Okamoto Y, Orru MP, Ouedraogo S, Palkonen S, Popov TA, Price D, Rosado-Pinto J,
    Scadding GK, Sooronbaev TM, Stoloff SW, Toskala E, van Cauwenberge P, Vandenplas O, van Weel C,
    Viegi G, Virchow JC, Wang DY, Wickman M, Williams D, Yawn BP, Zar HJ, Zernotti M, Zhong N, In
    collaboration with the WHO Collaborating Center of Asthma and Rhinitis (Montpellier). Development and
    implementation of guidelines in allergic rhinitis – an ARIA-GA2LEN paper. Allergy 2010; 65: 1212–1221

114. Blaiss M. Allergic Rhinitis: Direct and Indirect Costs. Allergy Asthma Proc 31: 375-380, 2010.

115. Blaiss M, Maloney J, Nolte, H, et al. Efficacy and Safety of Timothy Grass Immunotherapy Tablets in North
    American Children and Adolescents. J Allergy Clin Immunol 2011; 127: 64-71.

116. Canonica GW, Blaiss M: Antihistaminic, Anti-Inflammatory, and Antiallergic Properties of the Nonsedating
    Second-Generation Antihistamine Desloratadine: A Review of the Evidence. WAO Journal 2011; 4: 47-51.

117. Luskin AT, Blaiss MS, et al. Is there a role for aerosol nasal sprays in the treatment of allergic rhinitis: A
    white paper. Allergy Asthma Proc 32: 168-177, 2011.

118. Meltzer E, Blaiss M, Fairchild CJ. Comprehensive report of olopatadine 0.6% nasal spray as treatment for
    children with seasonal allergic rhinitis. Allergy Asthma Proc 32: 1-8, 2011.

119. Tran N, Vickery J, Blaiss M. Management of Rhinitis: Allergic and Non-Allergic. Allergy Asthma Immunol
    Res 2011. July ; 3(3): 148-156.

120. D'Amato, Rottem, M. Dahl, R, Blaiss, M, et al. Climate Change, Migration, and Allergic Respiratory
    Diseases: An Update for the Allergist World Allergy Organization Journal
    July 2011 | Volume 4 | Issue 7 | pp: 121-125

121. Kabat A, Granet D, Amin D, Tort M, Blaiss M. Evaluation of olopatadine 0.2% in the complete prevention of
    ocular itching in the conjunctival allergen challenge model. Clinical Optometry 2011:3 57-62.

122. Katelaris C, Lai C KW, Rhee, C-S; Lee SH, Yun WD, Lim-Varona, L, Quang, VT, Hwang, J, Singh J, Kim J,
    Boyle J, Vicente G, Blaiss M, and Sacks, R. Nasal allergies in the Asian-Pacific population: Results from the
    Allergies in Asia-Pacific Survey. Am J Rhinol Allergy 25, S3-S15, 2011.

123. Bernstein D, Blaiss M, Cox L et al. Current standards and future directions in immunotherapy: perspectives
    on challenges and opportunities for the allergist. Ann Allergy Asthma Immunol. 2011, 107: 422-5.

124. Meltzer E, Blaiss M, et al. Asthma burden in the United States: Results of the 2009 Asthma Insight and
    Management survey. Allergy Asthma Proc 33:36 –46, 2012.

125. Blaiss M. Safety update regarding intranasal corticosteroids in the treatment of allergic rhinitis. Allergy
    Asthma Proc 32:413–418, 2011.
 Case 2:17-md-02785-DDC-TJJ Document 1794-6 Filed 08/08/19 Page 53 of 60




126. Blaiss M, Nathan R, et al. Patient and physician asthma deterioration terminology: Results from the 2009
    Asthma Insight and Management survey. Allergy Asthma Proc 33:47–53, 2012.

127. Nathan R, Meltzer E, Blaiss M, et al. Comparison of the Asthma in America and Asthma Insight and
    Management surveys: Did asthma burden and care improve in the United States between 1998 and 2009?
    Allergy Asthma Proc 33:65–76, 2012

128. Murphy K, Meltzer E, Blaiss M, et al. Asthma management and control in the United States: Results of the
    2009 Asthma Insight and Management survey. Allergy Asthma Proc 33:54 –64, 2012.

129. Nelson H, Lehmann L, Blaiss M et al. Treatment of seasonal allergic rhinoconjunctivitis with a once-daily
    SQ-standardized grass allergy immunotherapy tablet. Curr Med Res Opin, 2012 vol. 28 (6) pp. 1043-105.

130. Park D, Daher N, Blaiss MS. Adult and pediatric clinical trials of sublingual immunotherapy in the USA.
    Expert Rev Clin Immunol. 2012 Aug.;8(6):557–64.

131. Meltzer EO, Blaiss MS, Naclerio RM, Stoloff SW, Derebery MJ, Nelson HS, et al. Burden of allergic rhinitis:
    Allergies in America, Latin America, and Asia-Pacific adult surveys. Allergy Asthma Proc. 33:S113–S141,
    2012.

132. Nelson H, Blaiss M, Nolte H, Wurtz SØ, Andersen JS, Durham SR. Efficacy and safety of the SQ-
    standardized grass allergy immunotherapy tablet in mono- and polysensitized subjects. Allergy 2013; 68:
    252–255.

133. Larenas-Linnemann D, Blaiss M, Van Bever H, et al. Pediatric sublingual immunotherapy efficacy: evidence
    analysis, 2009-2012. Ann Allergy Asthma Immunol, 2013 vol. 110 (6) pp. 402-415.e9

134. Blaiss MS. Over-the-counter intranasal corticosteroids: why the time is now. Ann Allergy Asthma Immunol
    2013; 111 (5):316-318

135. Fromer L, Blaiss M, et al. Current Allergic Rhinitis Experience Survey: Consumers’ Awareness, Attitudes
    and Practices. Ann Allergy Asthma Immunol 2013 (abstract)

136. Blaiss M, Fromer L, et al. Current Allergic Rhinitis Experience Survey: Practitioners’ Awareness, Attitudes
    and Practices. Ann Allergy Asthma Immunol 2013 (abstract)

137. Blaiss M, Fromer L, et al. Current Allergic Rhinitis Experience Survey: Understanding HCP-Consumer
    Interaction. Ann Allergy Asthma Immunol 2013 (abstract)

138. Bielory L, Blaiss M, et al. The Allergies, Immunotherapy and Rhinoconjuncivitis (AIRS) Provider Survey:
    How Providers Differ. Ann Allergy Asthma Immunol 2013 (abstract)

139. Petty D and Blaiss M. Intranasal corticosteroids topical characteristics: Side effects, formulation, and volume.
    American Journal of Rhinology & Allergy 2013, 27(6), 510–513.

140. Gong L and Blaiss M. Topical Corticosteroids and Antihistamines-Mast Cell Stabilizers for the Treatment of
    Allergic Conjunctivitis. US Ophthalmic Review 2013, Volume 6, 78-85.

141. Emanuel IA, Blaiss MS, Meltzer EO, Evans P, Connor A. Nasal deposition of ciclesonide nasal aerosol and
    mometasone aqueous nasal spray in allergic rhinitis patients. Am J Rhinol Allergy. 2014 Feb 14.
 Case 2:17-md-02785-DDC-TJJ Document 1794-6 Filed 08/08/19 Page 54 of 60




142. Canonica GW, Cox L, Pawankar R, Baena-Cagnani CE, Blaiss M, Bonini S, Bousquet J et al. Sublingual
    immunotherapy: World Allergy Organization position paper 2013 update. World Allergy Organization
    Journal 2014; 7:6.

143. Blaiss MS, Dykewicz MS, Skoner DP et al. Diagnosis and treatment of nasal and ocular allergies: the
    Allergies, Immunotherapy, and RhinoconjunctivitiS (AIRS) surveys. Ann Allergy Asthma Immunol. 2014
    Apr;112(4):322–328.e1.

144. Calderon MA, Bernstein DI, Blaiss M, Andersen JS, Nolte H. A Comparative Analysis of Symptom and
    Medication Scoring Methods Used in Clinical Trials of Sublingual Immunotherapy for Seasonal Allergic
    Rhinitis. Clin Exp Allergy. 2014 Apr 28.

145. Skoner DP, Blaiss MS, et al. The Allergies, Immunotherapy, and RhinoconjunctivitiS (AIRS) survey:
    Patients’ experience with allergen immunotherapy. Allergy Asthma Proc 2014, 35: 219-226.

146. Bielory L, Skoner DP, Blaiss MS, et al. Ocular and nasal symptom burden in America: The Allergies,
    Immunotherapy, and RhinoconjunctivitiS (AIRS) surveys. Allergy Asthma Proc 2014, 35: 211-218.

147. Fromer LM, Blaiss MS, Jacob-Nara JA, Long RM, Mannion KM, Lauersen LA. Current Allergic Rhinitis
    Experiences Survey (CARES): Consumers' awareness, attitudes and practices. Allergy Asthma Proc.
    2014;35(4):307–315.

148. Blaiss MS, Fromer LM, Jacob-Nara JA, Long RM, Mannion KM, Lauersen LA. Current Allergic Rhinitis
    Experiences Survey (CARES): Health-care practitioners' awareness, attitudes and practices. Allergy Asthma
    Proc. 2014;35(4):316–322.

149. Mahoub B, Mahboub B, Al-Hammadi S, Prakash VP, Sulaiman N, Blaiss MS, Redha AA, Vats DM.
    Prevalence and triggers of allergic rhinitis in the United Arab Emirates. World Allergy Organ J. 2014 Aug
    1;7(1):19.

150. Leatherman B, Skoner DP, Hadley JA, Walstein N, Blaiss MS, Dykewicz MS, Craig T, Smith N, Allen-
    Ramey F. The Allergies, Immunotherapy, and RhinoconjunctivitiS (AIRS) survey: provider practices and
    beliefs about allergen immunotherapy. Int Forum Allergy Rhinol. 2014 Oct;4(10):779-88.

151. Elenburg S, Blaiss MS. Current status of sublingual immunotherapy in the United States. World Allergy
    Organ J. 2014 Oct 8;7(1):24.

152. Hebert J, Blaiss M, Waserman S, et al. The efficacy and safety of the Timothy grass allergy sublingual
    immunotherapy tablet in Canadian adults and children. Allergy, Asthma & Clinical Immunology 2014,
    10:53

153. Kim H, Waserman S, Hebert J, Blaiss M, et al. Efficacy and safety of ragweed sublingual immunotherapy in
    Canadian patients with allergic rhinoconjunctivitis. Allergy, Asthma & Clinical Immunology 2014, 10:55

154. Blaiss MS, Dicpinigaitis PV, Eccles R, Wingertzahn MA. Consumer attitudes on cough and cold: US
    (ACHOO) survey results. Curr Med Res Opin. 2015 Feb 19:1-12.

155. Dicpinigaitis PV, Eccles R, Blaiss MS, Wingertzahn MA. Impact of cough and common cold on productivity,
    absenteeism, and daily life in the United States: ACHOO Survey. Curr Med Res Opin. 2015; 1–7

156. Blaiss MS, Castro M. Chipps B et al. Guiding Principles for Use of Newer Biologics and Bronchial
    Thermoplasty for Patients with Severe Asthma. Ann Allergy Asthma Immunol 119 (2017) 533e540
 Case 2:17-md-02785-DDC-TJJ Document 1794-6 Filed 08/08/19 Page 55 of 60




157. Blaiss MS. Asthma mobile applications. Annals of Allergy, Asthma & Immunology. 2018;120(4):347–348.

158. Blaiss MS, Hammerby E, Robinson S, et al. The burden of allergic rhinitis and allergic rhinoconjunctivitis on
    adolescents: a literature review. Annals of Allergy, Asthma & Immunology. 121 (2018) 43–52.

159. Kaur A, Skoner D, Ibrahim J, Blaiss M et al. Effect of grass sublingual tablet immunotherapy is similar in
    children and adults: A Bayesian approach to design pediatric sublingual immunotherapy trials. Journal of
    Allergy and Clinical Immunology. 2018;141(5):1744–1749.

160. Blaiss M. Socioeconomics of Atopic Dermatitis: Can We Afford New Treatments. Annals of Allergy, Asthma
    & Immunology. In press

161. Reed B and Blaiss M. The burden of atopic dermatitis. Allergy and Asthma Proceedings, 39:406-410, 2018.

162. Berger W, Blaiss M, Stiell I, et al. Intravenous Cetirizine Shows Greater Overall Benefit to IV
    Diphenhydramine for Acute Urticaria. Ann Allergy Asthma Immunol 121 (2018) S34.
Case 2:17-md-02785-DDC-TJJ Document 1794-6 Filed 08/08/19 Page 56 of 60




                           Appendix B
Case 2:17-md-02785-DDC-TJJ Document 1794-6 Filed 08/08/19 Page 57 of 60




                                Materials Considered

1. Complaint, Sanofi-Aventis U.S. LLC v. Mylan Inc., No. 2:17-cv-02452 (D.N.J. Apr. 24,
   2017).
2. Expert Report of Dr. Mary Ann Michelis, Sanofi-Aventis U.S. LLC v. Mylan Inc., No.
   2:17-cv-02452 (Feb. 2, 2019).
3. Expert Report of Dr. Fiona M. Scott Morton, Sanofi-Aventis U.S. LLC v. Mylan Inc., No.
   2:17-cv-02452 (Feb. 2, 2019).
4. Expert Report of Dr. Jay M. Portnoy, In re EpiPen (Epinephrine Injection, USP)
   Marketing, Sales Practices, and Antitrust Litigation, MDL No. 2785 (Dec. 7, 2018).
5. A. Ruiz Oropeza et al., Anaphylaxis in an Emergency Care Setting: A One Year
   Prospective Study in Children and Adults, 25(1) SCANDINAVIAN J. TRAUMA,
   RESUSCITATION & EMERGENCY MED. 111 (2017).
6. Adamis Pharmaceuticals Receives FDA Approval for Its Lower Dose Symjepi Product,
   ADAMIS PHARMACEUTICALS (Sept. 27, 2018), http://ir.adamispharmaceuticals.com/news-
   releases/news-release-details/adamis-pharmaceuticals-receives-fda-approval-its-lower-
   dose.
7. Allergic Reactions, ANESTHESIA KEY (Sept. 18, 2016), https://aneskey.com/allergic-
   reactions-2/.
8. Anaphylaxis Symptoms, ALLERGIES AND HEALTH (2016),
   https://www.allergiesandhealth.com/anaphylaxis/symptoms.
9. Anne-Marie Irani & Elias G. Akl, Management and Prevention of Anaphylaxis, 4 F1000
   FACULTY REV. 1492 (2015).
10. Auvi-Q     (epinephrine      injection,   USP)      Recall     (Oct.      29,     2015),
    https://www.sanofi.us/en/products-and-resources/auvi-q-epinephrine-injection-usp-
    recall/.
11. C.M. Warren, J.M. Zaslavsky, K. Kan, J.M. Spergel, R.S. Gupta, Epinephrine auto-
    injector carriage and use practices among US children, adolescents, and adults. ANNALS
    OF ALLERGY, ASTHMA & IMMUNOLOGY (2018).

12. Daniel Murrell, Everything You Should Know About Biphasic Anaphylaxis, HEALTHLINE
    (Nov. 29, 2017), https://www.healthline.com/health/allergies/biphasic-anaphylaxis.
13. E. Oren et al., Food-Induced Anaphylaxis and Repeated Epinephrine Treatments, 99(5)
    ANNALS ALLERGY, ASTHMA & IMMUNOLOGY 429 (2007).
14. FDA Approves First Generic Version of EpiPen, U.S. FOOD & DRUG ADMIN. (Aug. 16,
    2018), https://www.fda.gov/newsevents/newsroom/pressannouncements/ucm617173.htm.
Case 2:17-md-02785-DDC-TJJ Document 1794-6 Filed 08/08/19 Page 58 of 60




15. FDA Grants INSYS Therapeutics ‘Fast Track’ Designation for Epinephrine Nasal Spray
    as Investigational Treatment for Anaphylaxis, GLOBE NEWSWIRE (Aug. 30, 2018, 6:00
    PM), https://www.globenewswire.com/news-release/2018/08/30/1563193/0/en/FDA-
    Grants-INSYS-Therapeutics-Fast-Track-Designation-for-Epinephrine-Nasal-Spray-as-
    Investigational-Treatment-for-Anaphylaxis.html.
16. F.E.R. Simons, Anaphylaxis: Recent Advances in Assessment and Treatment, 124(4) J.
    ALLERGY & CLINICAL IMMUNOLOGY 625 (2009).
17. F.E.R. Simons et al., 2015 Update of the Evidence Base: World Allergy Organization
    Anaphylaxis Guidelines, 8 WORLD ALLERGY ORG. J. 32 (2015).
18. F.E.R. Simons et al., Epinephrine Absorption in Children with a History of Anaphylaxis,
    101(1) J. ALLERGY & CLINICAL IMMUNOLOGY 33 (1998).
19. H.A. Sampson et al., Symposium on the Definition and Management of Anaphylaxis: A
    Summary Report, 115(3) J. ALLERGY & CLINICAL IMMUNOLOGY 584 (2005).
20. J.A. Boyce et al., Guidelines for the Diagnosis and Management of Food Allergy in the
    United State: Summary of the NIAID-Sponsored Expert Panel Report, 126(6) J. ALLERGY
    & CLINICAL IMMUNOLOGY 1105 (2010).
21. J.M. Lee & D.S. Greene, Biphasic Anaphylactic Reactions in Pediatrics, 106(4)
    PEDIATRICS 762 (2000).
22. K.M Jarvinen, Use of Multiple Doses of Epinephrine in Food-Induced Anaphylaxis in
    Children, 122(1) J. ALLERGY & CLINICAL IMMUNOLOGY 133 (2008).
23. L.S. Posner, C.A.J. Camargo, Update on the usage and safety of epinephrine auto-
    injectors, 2017. DHPS. 2017;9:9-18.
24. M.M. Rawas-Qalaji, F.E.R. Simons, K.J. Simons, Sublingual epinephrine tablets versus
    intramuscular injection of epinephrine: dose equivalence for potential treatment of
    anaphylaxis, J. ALLERGY & CLINICAL IMMUNOLOGY (2006);117: 398e403
25. M.S. Blaiss, G.C. Steven, et al., Shared decision making for the allergist, ANNALS OF
    ALLERGY, ASTHMA & IMMUNOLOGY (2018)
26. NATIONAL INSTITUTE OF ALLERGY AND INFECTIOUS DISEASES, GUIDELINES FOR THE
    DIAGNOSIS AND MANAGEMENT OF FOOD ALLERGY IN THE UNITED STATES (2011).
27. P.J. Turner et al., Fatal Anaphylaxis: Mortality Rate and Risk Factors, 5(5) J. ALLERGY
    & CLINICAL IMMUNOLOGY PRAC. 1169 (2017).
28. P. Lieberman et al., Anaphylaxis—A Practice Parameter Update 2015, 120 ANNALS OF
    ALLERGY, ASTHMA & IMMUNOLOGY 341 (2015).
29. R.A. Wood et al., Anaphylaxis in America: The Prevalence and Characteristics of
    Anaphylaxis in the United States, 133(2) J. ALLERGY & CLINICAL IMMUNOLOGY 461
    (2014).
Case 2:17-md-02785-DDC-TJJ Document 1794-6 Filed 08/08/19 Page 59 of 60




30. R.L. Campbell et al., Predictors of Repeat Epinephrine Administration for Emergency
    Department Patients with Anaphylaxis, 3(4) J. ALLERGY & CLINICAL IMMUNOLOGY
    PRAC. 576, 576-84 (2015) (stating that 8% required more than one dose)
31. Ronna Campbell & John M. Kelso, Anaphylaxis: Emergency Treatment, UPTODATE
    (Nov. 4, 2018), https://www.uptodate.com/contents/anaphylaxis-emergency-treatment
    (literature review current through February 2019).
32. Sandoz Inc. Launches SYMJEPI (Epinephrine) in the US, SANDOZ (Jan. 16, 2019),
    https://www.sandoz.com/news/media-releases/sandoz-inc-launches-symjepi-epinephrine-
    us.
33. Sanofi US Issues Voluntary Nationwide Recall of ALL Auvi-Q Due to Potential Inaccurate
    Dosage Delivery (Oct. 30, 2015), http://www.multivu.com/players/English/7673951-
    sanofi-auto-injector-recall/.
34. S.E. Scranton et al., Incidence and Characteristics of Biphasic Reactions After Allergen
    Immunotherapy, 123(2) J. ALLERGY & CLINICAL IMMUNOLOGY 493 (2009).
35. S.H. Sicherer & F.E.R. Simons, Self-Injectable Epinephrine for First-Aid Management of
    Anaphylaxis, 119(3) PEDIATRICS 638 (2007).
36. S.M. Fineman et al., Addressing Barriers to Emergency Anaphylaxis Care: From
    Emergency Medical Services to Emergency Department to Outpatient Follow-Up, 114(4)
    ANNALS ALLERGY, ASTHMA & IMMUNOLOGY 301, 301-305 (2015).
37. Stephen F. Kemp et al., Epinephrine: The Drug of Choice for Anaphylaxis—A Statement
    of the World Allergy Organization, 63(8) WORLD ALLERGY ORG. J. S18, S18-26 (2008).
38. Stephen Galli & Mindy Tsai, IgE and Mast Cells in Allergic Disease, 18 NATURE MED.
    693 (2012).
39. Steve Duffy, Intranasal Epinephrine for Anaphylaxis Looks Promising in Early Study,
    MPR (June 14, 2018), https://www.empr.com/home/news/adenoid-tonsil-removal-may-
    affect-later-respiratory-risks/.
40. Teva’s Generic Version of EpiPen (Epinephrine Injection, USP) Auto-Injector 0.3 mg
    Now Available in Limited Quantity in the United States, TEVA USA (Nov. 27, 2018),
    http://news.tevausa.com/mobile.view?c=251945&v=203&d=1&id=2378367.
41. 1 T.W. Baker, C.M. Webber, A. Stolfi, E. Gonzalez-Reyes, The TEN study: time
    epinephrine needs to reach muscle, ANNALS OF ALLERGY, ASTHMA & IMMUNOLOGY
    (2011).
42. Twinject Patient Directions for Use, AMEDRA PHARMACEUTICALS (May 2014),
    https://www.accessdata.fda.gov/drugsatfda_docs/label/2016/020800s034lbl.pdf.
Case 2:17-md-02785-DDC-TJJ Document 1794-6 Filed 08/08/19 Page 60 of 60




43. Windgap Medical Announces Strategic Investment from Molex Ventures, PR NEWSWIRE
    (Jan. 24, 2019, 10:29 AM), https://www.prnewswire.com/news-releases/windgap-
    medical-announces-strategic-investment-from-molex-ventures-300783751.html.
44. Zina Bacha, A Wearable Device to Prevent Premature Deaths from Allergic Reactions,
    STRAMMER (Dec. 26, 2018), https://strammer.com/en/wearable-epinephrine-auto-
    injector/.
